Exhibit 10.1
EXECUTION VERSION
TERM LOAN FACILITY AGREEMENT
     TERM LOAN FACILITY AGREEMENT, dated as of February 25, 2009 (as the same
may be amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), between THE TALBOTS, INC., a corporation duly organized and
validly existing under the laws of the State of Delaware (the “Borrower”) and
AEON CO., LTD., a corporation organized and existing under the laws of Japan
(the “Lender”).
     WHEREAS, the Borrower has asked the Lender to extend credit to the
Borrower, and the Lender has agreed to extend such credit, consisting of a Term
Loan (as defined below) in the aggregate principal amount of $200,000,000,
subject to the terms and conditions set forth herein;
     WHEREAS, the proceeds of the Term Loan shall be used solely to refinance
the Existing Credit Facility (as defined below) and to pay fees and expenses
related to this Credit Agreement; and
     WHEREAS, the Lender is willing to extend such credit to the Borrower,
subject to the terms and conditions hereinafter set forth.
     NOW, THEREFORE, the Borrower and the Lender hereby agree as follows:
     1. Definitions. (a) As used in this Credit Agreement, unless otherwise
defined herein, the following terms shall have the following meanings (such
meanings to be equally applicable to both the singular and plural forms of the
terms defined):
     “Affiliate” shall mean, as to any Person, any corporation or other entity
that, directly or indirectly, controls, is controlled by or is under common
control with such Person. For purposes of this definition, the term “control”
(including “controlling,” “controlled by” and “under common control with”) of a
Person means the possession, direct or indirect, of the power to vote 10% or
more of the voting stock of such Person or to direct or cause the direction of
the management and policies of such Person, whether through the ownership of
voting stock, by contract or otherwise. For the purposes of Section 3 and
Section 4 of this Credit Agreement, the Lender and its Affiliates (other than
any Person constituting an Affiliate of the Borrower solely by virtue of the
Lender’s ownership of voting stock of the Borrower) shall not constitute an
Affiliate of the Borrower.
     “Applicable Spread” shall mean a rate per annum equal to 6.00%.
     “Asset Disposition” shall mean any Disposition of property or series of
related Dispositions of property, including any Capital Stock, by the Borrower
or any of its Subsidiaries (excluding any such Disposition permitted by clause
(i), (ii), (iii), (iv) or (v) of Section 4.1(w)).
     “Assignee” is defined in Section 8.3(a).

 



--------------------------------------------------------------------------------



 



     “Board” shall mean the Board of Governors of the Federal Reserve System of
the United States of America.
     “Borrower” is defined in the preamble of this Credit Agreement.
     “Borrower’s Account” shall mean the bank account established by the
Borrower, at a financial institution designated by the Lender prior to the
Closing Date, for the purposes of this Credit Agreement (or such other bank
account as the parties hereto may mutually agree).
     “Business Day” shall mean any day other than a Saturday, Sunday or other
day on which commercial banks are required or authorized to be closed in New
York, New York or Tokyo, Japan; provided, however, that when used in connection
with the payment or prepayment of any amounts accruing interest at such rate or
providing notices in connection with such rate, “Business Day” shall mean any
Business Day in New York, New York or Tokyo, Japan in which dealings in Dollars
are carried on in the London interbank market; provided, further, that when used
in connection with the calculation or determination of LIBOR, “Business Day”
shall mean any Business Day in London, in which dealings in Dollars are carried
on in the London interbank market.
     “Capital Expenditures” shall mean for any period, with respect to any
Person, the aggregate of all expenditures (whether paid in cash or other
consideration or accrued as a liability and including that portion of Capital
Lease Obligations which is capitalized on the consolidated balance sheet of such
Person) by such Person and its Subsidiaries during such period for the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
or additions to equipment (including capitalized replacements, capitalized
repairs and improvements during such period) that, in conformity with GAAP, are
included in “additions to property, plant or equipment” or comparable items
reflected in the consolidated statement of cash flows of such Person and its
Subsidiaries.
     “Capital Stock” shall mean (i) with respect to any Person that is a
corporation, any and all shares, interests, participations or other equivalents
(however designated and whether or not voting) of corporate stock, and (ii) with
respect to any Person that is not a corporation, any and all partnership,
membership or other equity interests of such Person, in each case including any
warrants, options or other rights entitling the holder thereof to purchase or
acquire any of the foregoing.
     “Capitalized Lease Obligations” shall mean obligations for the payment of
rent for any real or personal property under leases or agreements to lease that,
in accordance with GAAP, have been or should be capitalized on the books of the
lessee and, for purposes hereof, the amount of any such obligations shall be the
capitalized amount thereof determined in accordance with GAAP.
     “Closing Date” shall mean the date on which the Term Loan is made by the
Lender in favor of the Borrower, which shall be the later to occur of
(i) February 27, 2009 and (ii) the first Business Day after the conditions
precedent set forth in Section 5 hereof have been satisfied or waived in
accordance with the terms hereof.

2



--------------------------------------------------------------------------------



 



     “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time, and the regulations and published interpretations thereof.
     “Consolidated EBITDA” shall mean, with respect to any Person for any
period, (i) the Consolidated Net Income of such Person and its Subsidiaries for
such period, plus without duplication, (ii) the sum of the following amounts of
such Person and its Subsidiaries for such period and to the extent deducted in
determining Consolidated Net Income of such Person for such period:
(A) Consolidated Interest Expense, net of consolidated interest income for such
period, (B) income tax expense, (C) depreciation expense, (D) amortization
expense, (E) any extraordinary, unusual or non-recurring non-cash expenses or
losses (including, whether or not otherwise includable as a separate item in the
statement of such Consolidated Net Income for such period, non-cash losses on
sales of assets not in the ordinary course of business), excluding any such
non-cash charges to the extent that it represents an accrual or reserve for
potential cash charges in any future period and (F) any other non-cash charges
in excess of $500,000.00, reducing Consolidated Net Income (excluding any such
non-cash charges to the extent that it represents an accrual or reserve for
potential cash charges in any future period).
     “Consolidated Excess Cash Flow” means, with respect to any fiscal period
and with respect to Borrower and its Subsidiaries determined on a consolidated
basis in accordance with GAAP, an amount, if positive, equal to (a) Consolidated
EBITDA, minus (b) the sum of (i) the cash portion of Consolidated Interest
Expense paid during such fiscal period, (ii) current taxes based on income of
Borrower and its Subsidiaries and paid in cash with respect to such period,
(iii) all scheduled or voluntary principal payments made in respect of the Term
Loan during such period and (iv) the cash portion of Capital Expenditures
incurred during such period.
     “Consolidated Interest Expense” shall mean, with respect to any Person for
any period, gross interest expense of such Person and its Subsidiaries for such
period determined on a consolidated basis and in accordance with GAAP
(including, without limitation, interest expense paid to Affiliates of such
Person), plus the upfront costs or fees for such period associated with Hedging
Agreements (to the extent not included in gross interest expense), in each case,
determined on a consolidated basis and in accordance with GAAP.
     “Consolidated Net Income” means, with respect to any Person for any period,
the net income (loss) of such Person and its Subsidiaries for such period,
determined on a consolidated basis and in accordance with GAAP, but excluding
from the determination of Consolidated Net Income (without duplication) (a) any
extraordinary gains or losses or gains or losses from Dispositions (excluding
any sales of Inventory in the ordinary course of business on ordinary business
terms), (b) restructuring charges and (c) effects of discontinued operations.
     “Default” shall mean any event or circumstance that with the giving of
notice, the lapse of time or both would constitute an Event of Default.
     “Default Rate” is defined in Section 2.5.
     “Dispose” or “Disposition” shall mean any transaction, or series of related
transactions, pursuant to which any Person or any of its Subsidiaries sells,
assigns, transfers or otherwise disposes of any property or assets (whether now
owned or hereafter acquired) to any other

3



--------------------------------------------------------------------------------



 



Person, in each case, whether or not the consideration therefor consists of
cash, securities or other assets owned by the acquiring Person.
     “Dollars” and the symbol “$” shall mean lawful money of the United States
of America.
     “Domestic Subsidiary” shall mean, with respect to any Person, each
Subsidiary of such Person organized under the laws of the United States of
America, any State thereof or the District of Columbia.
     “EMAIL” is defined in Section 8.6.
     “Environmental Action” shall mean any complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter or other communication from any governmental
agency, department, bureau, office or other authority, or any third party
involving violations of Environmental Laws or releases of Hazardous Materials
from (i) any assets, properties or businesses of the Borrower or any of its
Subsidiaries or any predecessor in interest; (ii) from adjoining properties or
businesses; or (iii) from or onto any facilities which received Hazardous
Materials generated by the Borrower or any of its Subsidiaries or any
predecessor in interest.
     “Environmental Law” shall mean any present or future statute, ordinance,
rule, regulation, order, judgment, decree, permit, license or other binding
determination of any Governmental Authority imposing liability or establishing
standards of conduct for protection of the environment as the same may be
amended or supplemented from time to time.
     “Environmental Liabilities and Costs” shall mean all liabilities, monetary
obligations, remedial actions, losses, damages, punitive damages, consequential
damages, treble damages, costs and expenses (including all reasonable fees,
disbursements and expenses of counsel, experts and consultants and costs of
investigation and feasibility studies), fines, penalties, sanctions and interest
incurred as a result of (i) any claim or demand by any Governmental Authority or
any third party, and which relate to any environmental condition or a release of
Hazardous Materials or (ii) any breach by the Borrower or any of its
Subsidiaries of any Environmental Law.
     “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.
     “ERISA Affiliate” shall mean any trade or business (whether or not
incorporated) that, together with the Borrower, is treated as a single employer
under Section 414(b) or (c) of the Code or, solely for purposes of Section 302
of ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
     “ERISA Event” shall mean (a) any “reportable event”, as defined in
Section 4043 of ERISA or the regulations issued thereunder with respect to a
Plan (other than an event for which the 30-day notice period is waived); (b) the
existence with respect to any Plan of an “accumulated funding deficiency” (as
defined in Section 412 of the Code or Section 302 of ERISA), whether or not
waived; (c) the filing pursuant to Section 412(d) of the Code or Section 303(d)
of ERISA of an application for a waiver of the minimum funding standard with

4



--------------------------------------------------------------------------------



 



respect to any Plan; (d) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by the Borrower or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(f) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
(or that could reasonably be expected to result in Withdrawal Liability) or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA.
     “Event of Default” is defined in Section 6.1 hereof.
     “Excess Cash Flow Application Date” is defined in Section 2.7(a) hereof.
     “Excluded Subsidiary” shall mean each non wholly-owned Subsidiary of the
Borrower and each Subsidiary of the Borrower that is not a Guarantor.
     “Excluded Taxes” means, (i) any Taxes imposed on the recipient’s overall
net income, or franchise or other taxes imposed in lieu of Taxes on overall net
income (however denominated), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located (or, in the case of the Lender, in which its
applicable lending office is located) or otherwise as a result of a present or
former connection between the recipient and the jurisdiction imposing such Tax,
other than a connection arising from such recipient having executed, received a
payment under or enforced this Credit Agreement and (ii) any branch profits
taxes imposed by the United States; it being understood, for the avoidance of
doubt, that Excluded Taxes shall not include any withholding tax, including,
without limitation, a withholding tax imposed by the United States on payments
to a non-US, person who is not otherwise subject to tax in the United States on
a net income basis, other than any withholding tax that would apply to amounts
payable to a recipient at the time the recipient becomes a party to this
Agreement or is attributable to the recipient’s failure to comply with
Section 7.2(f).
     “Existing Credit Facility” shall mean the Term Loan Agreement, dated as of
July 24, 2006, as amended through the date hereof, among the Borrower, each of
the Existing Lenders and Mizuho Corporate Bank Ltd, as agent.
     “Existing Lenders” shall mean the lenders party to the Existing Credit
Facility.
     “Fair Market Value” shall mean, with respect to any asset or property, the
price which could be negotiated in an arm’s length, free market transaction, for
cash, between a willing seller and a willing and able buyer, neither of whom is
under undue pressure or compulsion to complete the transaction. Fair Market
Value will be determined in good faith by the board of directors of the
Borrower, and, upon the Lender’s request, shall be evidenced by a certificate
(together with supporting calculation) of the Borrower to the Lender.
     “FAX” is defined in Section 8.6.

5



--------------------------------------------------------------------------------



 



     “Federal Funds Rate” shall mean (i) for any Business Day, the rate on
overnight federal funds transactions with members of the Federal Reserve System
arranged by federal funds brokers, as published for such day by the Federal
Reserve Bank of New York, or, if such rate is not published for any Business
Day, the average of the quotations for such day on such transactions received by
the Lender from three Federal funds brokers of recognized standing selected by
the Lender, and (ii) for any day which is not a Business Day, the Federal Funds
Rate for the preceding Business Day.
     “GAAP” shall mean generally accepted accounting principles in effect from
time to time in the United States, applied on a consistent basis.
     “Guaranty” means the Guaranty, in the form of Exhibit C hereto, to be
executed and delivered by each Guarantor in favor of the Lender.
     “Guarantors” means (a) the Initial Guarantors and (b) each other Person
that becomes a Guarantor after the Closing Date pursuant to Section 4.1(z), and
“Guarantor” means any one of them.
     “Governmental Authority” shall mean any nation or government, any state or
other political subdivision thereof and any department, commission, board,
bureau, instrumentality, agency or other entity exercising legislative, judicial
regulatory or administrative functions of or pertaining to government.
     “Hazardous Materials” shall mean (a) petroleum and petroleum products,
byproducts or breakdown products, radioactive materials, asbestos-containing
materials, polychlorinated biphenyls and radon gas and (b) any other chemicals,
materials or substances designated, classified or regulated as hazardous or
toxic or as a pollutant or contaminate under any Environmental Law.
     “Hedging Agreements” shall mean any interest rate, commodity or equity
swap, cap, floor or forward rate agreement or collar arrangements, interest rate
future or option contracts, currency swap agreements, currency future or option
contracts and other similar agreements or arrangements designed to protect
against fluctuations in interest rates or currency, commodity or equity values,
and any confirmation executed in connection with any such agreement or
arrangement.
     “Indebtedness” shall mean with respect to any Person, without duplication,
(i) all indebtedness of such Person for borrowed money, (ii) all obligations of
such Person for the deferred purchase price of assets or services acquired by
such Person which, in accordance with GAAP, would be shown on the liability side
of the balance sheet of such Person, (iii) all obligations of such Person under
or evidenced by bonds, debentures, notes or other similar instruments or upon
which interest payments are customarily made, (iv) all obligations and
liabilities, contingent or otherwise, of such Person in respect of letters of
credit, acceptances and similar facilities, including, without duplication, all
drafts drawn thereunder, (v) all obligations of the kind referred to in clauses
(i) through (iv) and (vi) through (viii) of this definition secured by any Lien
on any property owned by such Person whether or not owing by such Person and
even though such Person has not assumed or become liable for payment thereof,
(vi) all

6



--------------------------------------------------------------------------------



 



Capitalized Lease Obligations of such Person, (vii) all obligations and
liabilities of such Person created or arising under any conditional sales or
other title retention agreement with respect to property used and/or acquired by
such Person, even though the rights and remedies of the lessor, seller and/or
lender thereunder are limited to repossession or sale of such property, or
agreements to pay a specified purchase price for goods or services whether or
not delivered or accepted, i.e., take-or-pay and similar obligations,
(viii) solely for purposes of Section 6.1(e), contingent obligations of such
Person under any Hedging Agreements, as calculated in accordance with accepted
practice, (ix) all obligations referred to in clauses (i) through (viii) of this
definition of another Person (a) guaranteed directly or indirectly in any manner
by such Person or (b) secured by (or for which the holder of such indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien upon
or in any property owned by such Person; provided, however, that the term
Indebtedness shall not include (y) trade payables (including trade letters of
credit issued for the account of such Person in the ordinary course of its
business, but excluding drafts drawn thereunder or any reimbursement obligations
in respect thereof) or accrued expenses, in each case arising in the ordinary
course of business and not more than 60 days delinquent or (z) gift cards and
other customer liabilities arising in the ordinary course of business of such
Person. The Indebtedness of any Person shall include the Indebtedness of any
partnership of or joint venture in which such Person is a general partner or
joint venturer.
     “Initial Guarantors” shall mean each Domestic Subsidiary of Borrower listed
on Schedule 1(a) hereto.
     “Interest Payment Date” shall mean the last day of February and August in
each year.
     “Interest Period” shall mean (a) the period commencing on and including the
Closing Date and ending on but excluding the first Interest Payment Date
occurring after the Closing Date, and (b) thereafter, each period commencing on
and including the immediately preceding Interest Payment Date and ending on but
excluding the next succeeding Interest Payment Date; provided, however, that
(i) if any Interest Period would end on a day other than a Business Day, such
Interest Period shall end on the immediately preceding Business Day, and (ii) no
Interest Period shall end after the Maturity Date and any Interest Period which
would, but for this clause, end after the Maturity Date shall instead end on the
Maturity Date.
     “J. Jill” shall mean the assets and business of the Borrower and its
Subsidiaries compromising the J. Jill brand.
     “Lender” is defined in the preamble of this Credit Agreement.
     “LIBOR” shall mean, with respect to any Interest Period pertaining to any
portion of the Term Loan:
               (a) the rate of interest per annum determined by the Lender on
the basis of the rate for deposits in Dollars for a period comparable to such
Interest Period commencing on the first day of such Interest Period appearing on
Page 3750 of the Telerate screen or any successor thereto at approximately
11:00 a.m. (London time) on the date two Business Days prior to the first day of
such Interest Period, or

7



--------------------------------------------------------------------------------



 



               (b) if the rate in the preceding subsection (a) is not available,
the rate of interest per annum determined by the Lender to be the rate in the
London interbank market at approximately 11:00 a.m. (London time) on the date
two Business Days prior to the first day of such Interest Period for the
offering by Mizuho in the interbank market of deposits in Dollars for a period
equal to such Interest Period in amounts comparable to the principal amount of
the outstanding Term Loan to which such Interest Period applies, at the time as
of which the Lender makes such determination.
     “Lien” shall mean any mortgage, deed of trust, pledge, lien (statutory or
otherwise), security interest, charge or other encumbrance or security or
preferential arrangement of any nature whatsoever.
     “Loan Account” is defined in Section 2.9 hereof.
     “Loan Documents” shall mean each of this Credit Agreement, each Note, the
Guaranty and each other document, certificate, instrument and agreement executed
and delivered pursuant to or in connection herewith or therewith, as the same
may be amended, supplemented or otherwise modified from time to time.
     “Material Adverse Effect” shall mean a material adverse effect on any of
(a) the operations, business, assets, properties, or condition (financial or
otherwise) of the Borrower and its Subsidiaries, taken as a whole, (b) the
ability of the Borrower or any of its Subsidiaries to perform any of its
obligations hereunder, under any Note or under any other Loan Document to which
it is a party and (c) the legality, validity or enforceability of this Credit
Agreement, any Note or any other Loan Document.
     “Maturity Date” shall mean the earlier of (i) August 31, 2009, or, if such
day is not a Business Day, the next succeeding Business Day; provided, that, the
Borrower shall be permitted, in its sole discretion, to extend such date for
successive six-month periods upon prior written notice to the Lender no later
than five Business Days prior to the last day of such six-month period;
provided, further, that, in no event shall the Maturity Date extend past
February 27, 2012, and (ii) such earlier date on which the Term Loan become due
and payable (whether at stated maturity, by mandatory prepayment, by
acceleration or otherwise) in accordance with the terms hereof.
     “Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
     “Net Cash Proceeds” shall mean:
               (a) with respect to any Asset Disposition, the amount of cash
proceeds actually received (directly or indirectly) from time to time (whether
as initial consideration or through the payment of deferred consideration) by or
on behalf of Borrower or its Subsidiaries, in connection therewith after
deducting therefrom only (i) the amount of any Indebtedness secured by any
Permitted Lien on any asset (other than Indebtedness assumed by the purchaser of
such asset) which is required to be, and is, repaid in connection with such
Asset Disposition, (ii) reasonable fees, commissions, and expenses related
thereto and required to be paid by Borrower or such Subsidiary in connection
with such Asset Disposition (including lease

8



--------------------------------------------------------------------------------



 



termination payments and employee compensation payments) and (iii) taxes paid or
payable to any taxing authorities by Borrower or such Subsidiary in connection
with such Asset Disposition; and
               (b) with respect to the issuance or incurrence of any
Indebtedness by Borrower or any of its Subsidiaries, or the issuance by Borrower
or any of its Subsidiaries of any shares of its Capital Stock, the aggregate
amount of cash actually received (directly or indirectly) from time to time
(whether as initial consideration or through the payment or disposition of
deferred consideration) by or on behalf of Borrower or such Subsidiary in
connection with such issuance or incurrence, after deducting therefrom only
(i) reasonable fees, commissions, underwriting discounts, and expenses related
thereto and required to be paid by Borrower or such Subsidiary in connection
with such issuance or incurrence and (ii) taxes paid or payable to any taxing
authorities by Borrower or such Subsidiary in connection with such issuance or
incurrence.
     “Non-Cash Pay Preferred Stock” shall mean preferred Capital Stock of the
Borrower that (a) is not required to be prepaid, redeemed, repurchased or
defeased, in whole or in part, whether on one or more fixed dates, upon the
occurrence of one or more events or at the option of any holder thereof, and
which do not require any payment of cash dividends or distributions, in each
case prior to the date that is six months after the Maturity Date and (b) is not
exchangeable or convertible into Indebtedness of the Borrower or any Subsidiary
or any preferred stock or other Capital Stock (other than common equity of the
Borrower or other Non-Cash Pay Preferred Stock).
     “Note” shall mean a promissory note of the Borrower evidencing the Term
Loan, payable to the order of the Lender, substantially in the form of Exhibit A
hereto, as the same may be amended, supplemented and otherwise modified from
time to time, or any substitute therefor.
     “Other Taxes” is defined in Section 7.2(b).
     “PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
     “Permitted Indebtedness” shall mean:
               (a) any Indebtedness owing to the Lender under this Credit
Agreement and the other Loan Documents;
               (b) any other Indebtedness listed on Schedule 4.1(s) (including
Indebtedness under lines of credit and other credit facilities described on such
Schedule, as in effect on the date hereof), and the extension of maturity,
refinancing or modification of the terms thereof; provided, however, that after
giving effect to such extension, refinancing or modification: (A) the amount of
such Indebtedness is not greater than the amount of Indebtedness outstanding
immediately prior to such extension, refinancing or modification and (B) such
Indebtedness does not have the benefit of covenants more restrictive in any
material respect than those set forth in this Credit Agreement;
               (c) Indebtedness evidenced by Capitalized Lease Obligations
entered into in order to finance Capital Expenditures made by the Borrower in
accordance with the

9



--------------------------------------------------------------------------------



 



provisions of this Credit Agreement, which Indebtedness, when aggregated with
the principal amount of all Indebtedness incurred under this clause (c) and
clause (d) of this definition, does not exceed $100,000,000 at any time
outstanding;
               (d) Indebtedness permitted by clause (d) or (e) of the definition
of “Permitted Liens”;
               (e) Indebtedness permitted under Section 4.1(u);
               (f) Subordinated Debt; and
               (g) additional Indebtedness incurred by the Borrower or any
Guarantor approved by the Lender.
     “Permitted Investments” shall mean (a) marketable direct obligations issued
or unconditionally guaranteed by the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case, maturing within six months from the date of acquisition thereof;
(b) commercial paper, maturing not more than 270 days after the date of issue
rated P-1 by Moody’s or A-1 by Standard & Poor’s; (c) certificates of deposit
maturing not more than 270 days after the date of issue, issued by commercial
banking institutions and money market or demand deposit accounts maintained at
commercial banking institutions, each of which is a member of the Federal
Reserve System and has a combined capital and surplus and undivided profits of
not less than $500,000,000; (d) repurchase agreements having maturities of not
more than 90 days from the date of acquisition which are entered into with major
money center banks included in the commercial banking institutions described in
clause (c) above and which are secured by readily marketable direct obligations
of the United States Government or any agency thereof; (e) money market accounts
maintained with mutual funds having assets in excess of $2,500,000,000; and
(f) tax exempt securities rated A or better by Moody’s or A+ or better by
Standard & Poor’s maturing within six months from the date of acquisition
thereof.
     “Permitted Liens” shall mean:
               (a) Liens for taxes, assessments and governmental charges the
payment of which is not required under Section 4.1(i);
               (b) Liens imposed by law, such as carriers’, warehousemen’s,
mechanics’, materialmen’s and other similar Liens arising in the ordinary course
of business and securing obligations (other than Indebtedness for borrowed
money) that are not overdue by more than 30 days or are being contested in good
faith and by appropriate proceedings promptly initiated and diligently
conducted, and a reserve or other appropriate provision, if any, as shall be
required by GAAP shall have been made therefor;
               (c) Liens described on Schedule 4.1(r), but not the extension of
coverage thereof to other property or the extension of maturity, refinancing or
other modification of the terms thereof or the increase of the Indebtedness
secured thereby;

10



--------------------------------------------------------------------------------



 



               (d) (i) purchase money Liens on equipment acquired or held by the
Borrower or any of its Subsidiaries in the ordinary course of its business to
secure the purchase price of such equipment or Indebtedness incurred solely for
the purpose of financing the acquisition of such equipment or (ii) Liens
existing on such equipment at the time of its acquisition; provided, however,
that (A) no such Lien shall extend to or cover any other property of the
Borrower or any of its Subsidiaries, (B) the principal amount of the
Indebtedness secured by any such Lien shall not exceed the lesser of 90% of the
fair market value or the cost of the property so held or acquired and (C) the
aggregate principal amount of Indebtedness secured by any or all such Liens,
when aggregated with the principal amount of all Indebtedness incurred under
this clause (d) and clauses (c) and (d) of the definition of Permitted
Indebtedness, shall not exceed at any one time outstanding $100,000,000;
               (e) deposits and pledges of cash securing (i) obligations
incurred in respect of workers’ compensation, unemployment insurance or other
forms of governmental insurance or benefits, (ii) the performance of bids,
tenders, leases, contracts (other than for the payment of money) and statutory
obligations, (iii) obligations on surety or appeal bonds, but only to the extent
such deposits or pledges are incurred or otherwise arise in the ordinary course
of business and secure obligations not past due or (iv) letters of credit or
other extensions of credit extended for any of the foregoing purposes;
               (f) easements, zoning restrictions and similar encumbrances on
real property and minor irregularities in the title thereto that do not
(i) secure obligations for the payment of money or (ii) materially impair the
value of such property or its use by the Borrower or any of its Subsidiaries in
the normal conduct of such Person’s business;
               (g) Liens securing Indebtedness permitted by subsection (b) of
the definition of Permitted Indebtedness; provided, that, the Borrower provides,
and causes its Subsidiaries to provide, concurrently therewith, that the
obligations under this Credit Agreement, the Note and each other Loan Document
are equally and ratably so secured.
               (h) Liens securing Indebtedness permitted by subsection (c) of
the definition of Permitted Indebtedness.
     “Person” shall mean a natural person, corporation, partnership, limited
liability company or partnership, association, joint-stock company, trust,
unincorporated organization, joint venture, Governmental Authority or other
entity.
     “Plan” shall mean any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA, and in respect of which the
Borrower or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.
     “Recovery Event” shall mean any settlement of or payment in respect of any
property or casualty insurance claim or any condemnation proceeding relating to
any asset of the Borrower or any of its Subsidiaries.

11



--------------------------------------------------------------------------------



 



     “Reinvestment Notice” means a written notice from the Borrower stating that
no Default has occurred and is continuing and that the Borrower or any
Subsidiary intends and expects to use all or a specified portion of the Net Cash
Proceeds of an Asset Sale or Recovery Event to acquire assets useful in its
business within six (6) months.
     “Restricted Payment” shall mean any dividend or other distribution (whether
in cash, securities or other property) with respect to any shares of any class
of Capital Stock of the Borrower or any of its Subsidiaries, or any payment
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such shares of Capital Stock of
the Borrower or any option, warrant or other right to acquire any such shares of
Capital Stock of the Borrower.
     “Solvent” shall mean, with respect to any Person on a particular date, that
on such date (a) the fair value of the property of such Person is not less than
the total amount of the liabilities of such Person, (b) the present fair salable
value of the assets of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its existing debts as
they become absolute and matured, (c) such Person is able to realize upon its
assets and pay its debts and other liabilities, contingent obligations and other
commitments as they mature in the normal course of business, (d) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay such debts and liabilities as
they mature, and (e) such Person is not engaged in a business or a transaction,
and is not about to engage in a business or a transaction, for which such
Person’s property would constitute unreasonably small capital.
     “Subordinated Debt” shall mean any Indebtedness of the Borrower that
(i) does not mature prior to August 31, 2012, (ii) is not required to be repaid,
prepaid, redeemed, amortized, repurchased or defeased, in whole or in part,
prior to August 31, 2012 (other than (x) pursuant to an acceleration of the
obligations thereunder by the lenders party thereto following an event of
default and (y) pursuant to customary asset sale or change in control provisions
requiring redemption or repurchase thereof, in each case only if and to the
extent then permitted by this Credit Agreement and the subordination provisions
of such Indebtedness), (iii) is not secured by any assets of the Borrower or any
Subsidiary, (iv) is not exchangeable or convertible into Indebtedness of the
Borrower or any Subsidiary (except other Subordinated Debt) or any preferred
stock other than Non-Cash Pay Preferred Stock, (v) does not have the benefit of
covenants more restrictive in any material respect than those set forth in this
Credit Agreement and (vi) is subordinated to the obligations of the Borrower
under this Credit Agreement pursuant to a written agreement reasonably
satisfactory in form and substance to and approved in writing by the Lender.
     “Subsidiary” shall mean, as to any Person, any corporation or other entity
of which Capital Stock or other ownership interests having (in the absence of
contingencies) ordinary voting power to elect at least a majority of the board
of directors (or persons performing similar functions) of such corporation or
other entity which is, at the time of determination, owned directly, or
indirectly through one or more intermediaries, by such Person.
     “Taxes” is defined in Section 7.2(a).

12



--------------------------------------------------------------------------------



 



     “Term Loan” shall mean the loan made by the Lender to the Borrower on the
Closing Date pursuant to Section 2.1.
     “Term Loan Commitment” shall mean $200,000,000.
     “Threshold Amount” shall mean $10,000,000.
     “Tilton Property” shall mean that certain real property located in the Town
of Tilton, County of Belknap and State of New Hampshire owned by the Borrower,
as further described in that certain Mortgage, Assignment of Leases and Rents
and Security Agreement dated March 1, 1999, by mortgagor to mortgagee, and
record in the Belknap County Registry of Deeds (the “Recorder’s Office”) in Book
151 at Page 0596.
     “Uniform Commercial Code” is defined in Section 1(c).
     “USA Patriot Act” is defined in Section 4.1(p).
     “Withdrawal Liability” shall mean liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.
               (b) Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise, (i) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (ii) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (iii) the words “herein”, “hereof” and “hereunder”, and words of
similar import, shall be construed to refer to this Credit Agreement in its
entirety and not to any particular provision hereof, (iv) all references herein
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Credit Agreement
and (v) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any right or interest in or to assets and
properties of any kind whatsoever, whether real, personal or mixed and whether
tangible or intangible.
               (c) Accounting and Other Terms. Unless otherwise expressly
provided herein, each accounting term used herein shall have the meaning given
it under GAAP applied on a basis consistent with those used in preparing the
financial statements referred to in Section 3(j). All terms used in this Credit
Agreement which are defined in Article 8 or Article 9 of the Uniform Commercial
Code as in effect from time to time in the State of New York (the “Uniform
Commercial Code”) and which are not otherwise defined herein shall have the same
meanings herein as set forth therein, provided that terms used herein which are
defined in the Uniform Commercial Code as in effect in the State of New York on
the date hereof shall

13



--------------------------------------------------------------------------------



 



continue to have the same meaning notwithstanding any replacement or amendment
of such statute except as the Lender may otherwise determine.
               (d) Time References. Unless otherwise indicated herein, all
references to time of day refer to Eastern Standard Time or Eastern daylight
saving time, as in effect in New York City on such day. For purposes of the
computation of a period of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
means “to but excluding”; provided, however, that with respect to a computation
of fees or interest payable to the Lender, such period shall in any event
consist of at least one full day.
     2. The Term Loan
          2.1 The Term Loan Commitment. Upon satisfaction or waiver of all terms
and conditions precedent to borrowing (including absence of any Default) set
forth herein, the Lender agrees to make the Term Loan to the Borrower on the
Closing Date, in aggregate principal amount not to exceed the Term Loan
Commitment. Any principal amount of the Term Loan which is repaid or prepaid may
not be reborrowed. The Lender’s Term Loan Commitment shall terminate on the
Closing Date and, thereafter, the Lender shall have no obligation whatsoever to
make any Term Loan to the Borrower.
          2.2 Making the Term Loan. Upon fulfillment of the applicable
conditions set forth in Section 5 hereof (or the waiver thereof by the Lender as
herein prescribed), the Lender shall make its Term Loan to be made by it
hereunder on the Closing Date by wire transfer of immediately available funds by
2:00 p.m., New York City time, to the Borrower’s Account (or as directed by the
Borrower pursuant to the pay-off letter for the Existing Facility).
          2.3 Interest.
               (a) The Term Loan shall bear interest for each day during each
Interest Period with respect thereto at a rate per annum equal to the sum of
(a) LIBOR and (b) the Applicable Spread.
               (b) Subject to Section 2.5, interest shall be payable on each
Term Loan (i) in arrears on each Interest Payment Date and (ii) on the date on
which the principal amount of the Term Loan becomes due and payable hereunder
(whether at stated maturity, by mandatory prepayment, optional prepayment,
acceleration or otherwise).
               (c) Notwithstanding anything herein to the contrary, all accrued
interest shall be payable on each date principal is payable hereunder pursuant
to Sections 2.4, 2.6 and 2.7 or such earlier date as herein required.
               (d) Interest shall accrue from and including the first day of an
Interest Period to but excluding the last day of such Interest Period.
               (e) In the event, and on each occasion, that on the date two
Business Days prior to the commencement of any Interest Period during which any
portion of the Term Loan accrues interest at a rate based upon LIBOR, the Lender
shall have in good faith

14



--------------------------------------------------------------------------------



 



determined that Dollar deposits are generally not available in the London
interbank market, or that reasonable means do not exist for ascertaining LIBOR,
or that the rates at which such Dollar deposits are being offered will not
adequately and fairly reflect the cost of making or maintaining the Term Loan at
LIBOR during such Interest Period, the Lender shall, as soon as practicable
thereafter, give written or telecopy notice of such determination to the
Borrower. In the event of any such determination, interest shall accrue with
respect to such Term Loan during such Interest Period at a rate equal to the
Federal Funds Rate plus the Applicable Spread. Each determination by the Lender
hereunder shall be conclusive absent manifest error.
          2.4 Principal Repayment; Note.
               (a) The Borrower shall repay the aggregate principal amount of
the outstanding Term Loan, together with all other outstanding amounts due and
owing hereunder or under the other Loan Documents, on the Maturity Date.
               (b) The Lender may request that the Term Loan be evidenced by a
Note. In such event, the Borrower shall execute and deliver to the Lender a Note
payable to the order of the Lender, in a principal amount equal to the Lender’s
Term Loan. Thereafter, the Lender’s Term Loan evidenced by such Note and
interest thereon shall at all times (including after assignment pursuant to
Section 8.3) be represented by one or more Notes in such form payable to the
order of the payee named therein. The Lender is hereby authorized by the
Borrower to endorse on the schedule attached to a Note (or on a continuation of
such schedule attached to such Note and made a part thereof) an appropriate
notation evidencing the date and amount of the Term Loan made by the Lender, the
date and amount of each principal payment and prepayment with respect thereto
and the interest rate applicable thereto; provided, however, that the failure of
the Lender to make any such notation (or any error in such notation) shall not
affect any obligations of the Borrower hereunder or under any Note. The Notes
and the books and records of the Lender shall be conclusive evidence of the
information set forth therein absent manifest error.
          2.5 Default Interest. If at any time any Event of Default occurs and
is continuing, the principal, interest, fees and all other amount payable
hereunder or under any other Loan Document shall bear interest, from the date
such Event of Default occurred until such Event of Default is fully cured or
waived, payable on demand, at a rate equal at all times to 15.00% per annum (the
“Default Rate”).
          2.6 Optional Prepayments. The Borrower may, upon at least three
(3) Business Days’ prior written notice to the Lender, prepay all or any portion
of the aggregate principal amount of the Term Loan. Each such prepayment shall
be in an amount not less than $10,000,000 or an integral multiple thereof and
any portion of the Term Loan may be designated by the Borrower to be prepaid if
and only to the extent that prepayment is made on an Interest Payment Date or
subject to the payment of amounts described in Section 7.1(d) and (e). Each
prepayment made pursuant to this Section shall be accompanied by the payment of
(i) accrued interest to date of such prepayment on the amount prepaid and
(ii) any and all payments required pursuant to Section 7.1 in respect of such
prepayment. Any principal of the Term Loan that is prepaid may not be
reborrowed.

15



--------------------------------------------------------------------------------



 



          2.7 Mandatory Prepayments.
               (a) If, for any fiscal year of the Borrower, including the fiscal
year ending January 30, 2010, there shall be Consolidated Excess Cash Flow, the
Borrower shall, on the relevant Excess Cash Flow Application Date, apply 50% of
such Consolidated Excess Cash Flow toward the prepayment of the Term Loan as set
forth in Section 2.8. Each such prepayment shall be made on the first Interest
Payment Date occurring at least five Business Days (an “Excess Cash Flow
Application Date”) after the earlier of (i) the date on which the financial
statements of the Borrower referred to in Section 4.1(a)(i), for the fiscal year
with respect to which such prepayment is made, are required to be delivered to
the Lenders and (ii) the date such financial statements are actually delivered.
               (b) If on any date the Borrower or any Subsidiary shall receive
Net Cash Proceeds from any Asset Disposition (other than a Disposition of J.
Jill) or Recovery Event then, unless a Reinvestment Notice shall be delivered in
respect thereof, an amount equal to 75% of such Net Cash Proceeds shall be
applied no later than the first Interest Payment Date occurring at least five
Business Days after the receipt of such Net Cash Proceeds toward the prepayment
of the Term Loans as set forth in Section 2.8; provided, that the Borrower may
without penalty withhold amounts owing pursuant to this Section 2.7(b) until
such time as the amount of Net Cash Proceeds received from all such Asset
Dispositions and Recovery Events that would otherwise be required to be applied
toward the prepayment of Term Loans pursuant to this Section 2.7(b) shall exceed
$5,000,000 in the aggregate; provided, further, that, if the Net Cash Proceeds
subject to a Reinvestment Notice are not used within six (6) months of delivery
of such Reinvestment Notice for the purpose described therein, an amount equal
to the Net Cash Proceeds not so used shall be applied no later than the first
Interest Payment Date occurring at least five Business Days thereafter toward
the prepayment of the Term Loan as set forth in Section 2.8.
               (c) If on any date the Borrower or any of its Subsidiaries shall
receive Net Cash Proceeds from a Disposition of J. Jill, an amount equal to 100%
of the Net Cash Proceeds thereof shall be applied no later than the first
Interest Payment Date occurring at least five Business Days following such
Disposition, toward the prepayment of the Term Loan as set forth in Section 2.8.
               (d) If any Indebtedness shall be incurred by the Borrower or any
of its Subsidiaries (excluding Indebtedness permitted by clauses (a) through
(e) of the definition of Permitted Indebtedness), an amount equal to 100% of the
Net Cash Proceeds thereof shall be applied no later than the first Interest
Payment Date occurring at least five Business Days after the date of such
issuance or incurrence toward the prepayment of the Term Loan as set forth in
Section 2.8.
               (e) No later than the first Interest Payment Date occurring at
least five Business Days following the date of the issuance by Borrower or any
of its Subsidiaries of any shares of its or their Capital Stock (other than
(A) in the event that Borrower or any of its Subsidiaries forms any Subsidiary
in accordance with the terms hereof, the issuance by such Subsidiary of Capital
Stock to Borrower or such Subsidiary, as applicable and (B) the issuance of
Capital Stock of Borrower to directors, officers, and employees of Borrower and
its Subsidiaries

16



--------------------------------------------------------------------------------



 



pursuant to employee stock option plans (or other employee incentive plans or
other compensation arrangements) approved by the board of directors of the
Borrower), an amount equal to 50% of the Net Cash Proceeds thereof shall be
applied toward the prepayment of the Term Loan as set forth in Section 2.8. The
provisions of this Section 2.7(e) shall not be deemed to be implied consent to
any such issuance otherwise prohibited by the terms and conditions of this
Credit Agreement.
          2.8 Method of Payment.
               (a) Payments Generally. The Borrower shall make each payment
required to be made by it hereunder or under any other Loan Document (whether of
principal, interest, fees or reimbursement of amounts payable under Section 7.1,
or otherwise) by the time expressly required hereunder or under such other Loan
Document for such payment (or, if no such time is expressly required, by
12:00 p.m., New York City time), on the date when due, in immediately available
funds, without setoff or counterclaim. Any amounts received after such time on
any date may, in the discretion of the Lender, be deemed to have been received
on the next succeeding Business Day for purposes of calculating interest
thereon. Any prepayments made pursuant to Section 2.6 or 2.7 made on a date
other than an Interest Payment Date shall subject to the amounts payable in
Section 7.1(d) and (e). The Borrower will make each payment under this Credit
Agreement to the Lender’s Account in Dollars and in immediately available funds,
except that payments pursuant to Section 7.1 shall be made directly to the
Persons entitled thereto and payments pursuant to other Loan Documents shall be
made to the Persons specified therein. All payments under each Loan Document
shall be made in Dollars.
               (b) Any payments shall be applied first to default charges,
indemnities, expenses and other non-principal and interest amounts owed under
any of the Loan Documents, if any, then to interest due and payable on the Term
Loan, and thereafter to the principal amount of the Term Loan due and payable.
               (c) All computations of interest and fees shall be made by the
Lender on the basis of a year of 365/6 days for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which such interest is payable; provided, however, that if the Term Loan is
repaid on the same day on which it is made, one day’s interest shall be paid on
such Term Loan.
               (d) Whenever any payment to be made hereunder or under any
instrument delivered hereunder shall be stated to be due on a day other than a
Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall in such case be included in the computation of
the payment of interest; provided, however, that if such extension would cause
such payment to be made in a new calendar month or beyond the Maturity Date,
such payment shall be made on the immediately preceding Business Day.
          2.9 Loan Account. The Lender will maintain on its books a loan account
in the Borrower’s name (the “Loan Account”), showing the Term Loan, prepayments,
the computation and payment of interest, and any other amounts due and sums paid
hereunder and under the other Loan Documents. The entries made by the Lender in
the Loan Account shall be

17



--------------------------------------------------------------------------------



 



conclusive and binding on the Borrower as to the amount at any time due from the
Borrower, absent manifest error.
          2.10 Use of Proceeds. The Borrower shall apply the proceeds of the
Term Loan solely to (a) permanently repay and retire all existing Indebtedness
of the Borrower under the Existing Credit Facility and (b) pay fees and expenses
in connection with the transactions contemplated hereby.
     3. Representations and Warranties. The Borrower hereby represents and
warrants to the Lender as follows:
          3.1 Organization. The Borrower is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware.
Each Subsidiary of the Borrower is duly organized and existing and in good
standing under the laws of the jurisdiction of its organization. Schedule 3.1
contains a true and complete list of the Subsidiaries of the Borrower as of the
date hereof.
          3.2 Power and Authority. Each of the Borrower and its Subsidiaries has
all requisite corporate power and authority to carry on its present business, to
own its property and assets and to execute, deliver and perform this Credit
Agreement, each Note, if any, and each other Loan Document to which it is a
party. Each of the Borrower and its Subsidiaries is duly qualified or licensed
as a foreign corporation authorized to conduct its activities and is in good
standing in all jurisdictions in which the character of the properties owned or
leased by it or the nature of the activities conducted makes such qualification
or licensing necessary, except where the failure to be so qualified or licensed
would not be reasonably likely to result in a Material Adverse Effect.
          3.3 Authorization of Borrowing. All appropriate and necessary
corporate, shareholder and other actions and approvals have been taken or
obtained by the Borrower and each of its Subsidiaries to authorize the execution
and delivery of this Credit Agreement, each Note, if any, and the other Loan
Documents to which it is a party and to authorize the performance and observance
of the terms of each.
          3.4 Agreement Binding; No Conflicts. This Credit Agreement
constitutes, and each Note, if any, and the other Loan Documents when executed
and delivered pursuant hereto will constitute, the legal, valid and binding
obligations of the Borrower or its Subsidiaries, as the case may be, enforceable
against the Borrower or such Subsidiaries in accordance with their respective
terms, except as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting enforcement of
creditors’ rights generally, and by general principles of equity (regardless of
whether enforcement is considered in a proceeding at law or equity). The
execution, delivery and performance of this Credit Agreement, the Notes, if any,
and the other Loan Documents which the Borrower and its Subsidiaries are a party
and the use of the proceeds of the Term Loan do not and will not (i) violate or
conflict with (A) any provisions of law or any order, rule, directive or
regulation of any court or other Governmental Authority, (B) the charter,
by-laws or other organizational documents of the Borrower or such Subsidiary or
(C) except as would not be reasonably likely to result in a Material Adverse
Effect, any agreement, document or instrument to which the

18



--------------------------------------------------------------------------------



 



Borrower or any such Subsidiary is a party or by which its respective assets or
properties are bound, (ii) except as would not be reasonably likely to result in
a Material Adverse Effect, constitute a default or an event or circumstance that
with the giving of notice or the passing of time, or both, would constitute a
default under any such agreement, document or instrument, (iii) except as would
not be reasonably likely to result in a Material Adverse Effect, result in the
creation or imposition of any Lien, charge or encumbrance of any nature
whatsoever upon any assets or properties of the Borrower or any such Subsidiary,
or (iv) except as would not be reasonably likely to result in a Material Adverse
Effect, result in any suspension, revocation, impairment, forfeiture or
nonrenewal of any permit, license, authorization or approval applicable to its
respective operations or any of its properties.
          3.5 Compliance with Law. There does not exist any conflict with, or
violation, or breach of, any law or any regulation, order, writ, injunction or
decree of any court or governmental instrumentality, which conflict, violation
or breach could reasonably be expected to result in a Material Adverse Effect.
          3.6 Taxes. The Borrower and each of its Subsidiaries has filed all Tax
returns required to be filed and has paid all taxes, assessments, fees and other
governmental charges due upon it with respect to the conduct of its operations
or otherwise the failure of which to file or to pay could reasonably be expected
to result in a Material Adverse Effect, except to the extent that the Borrower
or any Subsidiary is contesting in good faith its obligation to pay such taxes
or charges and the Borrower or any such Subsidiary has adequately accrued for
such payments in accordance with and to the extent required by GAAP. There are
no tax audits presently being conducted in respect of the Borrower or any of its
Subsidiaries that could reasonably be expected to result in a Material Adverse
Effect.
          3.7 Governmental Consents. No consent, approval, authorization or
order of, notice to or declaration or filing with, any administrative body or
agency or other Governmental Authority on the part of the Borrower or any of its
Subsidiaries is required for the valid execution, delivery and performance by
the Borrower or any of its Subsidiaries of this Credit Agreement, the Notes, if
any, or the other Loan Documents, except for such as have been obtained or made
and are in full force and effect.
          3.8 Litigation. There are no pending or, to the knowledge of the
Borrower, threatened legal actions, suits, claims or administrative, arbitration
or other proceedings against the Borrower or any of its Subsidiaries that if
adversely determined could reasonably be expected to result in a Material
Adverse Effect.
          3.9 Other Obligations. None of the Borrower or any of its Subsidiaries
is in default in any material respect in the performance, observance or
fulfillment of any obligation, covenant or condition in any agreement, document
or instrument to which it is a party or by which it is bound which is reasonably
likely to result in a Material Adverse Effect.
          3.10 Financial Information.
               (a) The Borrower has heretofore furnished to the Lender its
consolidated balance sheets, its consolidated statements of earnings, its
consolidated statements of cash flows

19



--------------------------------------------------------------------------------



 



and its consolidated statements of stockholder’s equity as of and for the fiscal
year ended February 2, 2008, reported on by Deloitte & Touche LLP, independent
registered public accounting firm, and (B) as of and for the fiscal quarter and
the portion of the fiscal year ended November 2, 2008. Such financial statements
present fairly, in all material respects, the financial position and results of
operations and cash flows of the Borrower and its consolidated Subsidiaries as
of such dates and for such periods in accordance with GAAP, subject to year-end
audit adjustments and the absence of footnotes in the case of the statements
referred to in clause (B) above.
               (b) All other financial information provided to the Lender by or
on behalf of the Borrower and its Affiliates has been prepared in accordance
with GAAP and fairly presents, in accordance with GAAP consistently applied, the
financial position and results of operations for the periods therein indicated,
and, except as has been previously disclosed to Lender prior to or on the date
hereof, there has been no material adverse change in the financial condition,
operations, business or prospects since February 2, 2008.
          3.11 Accuracy of Information. All factual information heretofore or
contemporaneously furnished by or on behalf of the Borrower or any of its
Subsidiaries to the Lender for purposes of or in connection with this Credit
Agreement, any other Loan Document or any transaction contemplated hereby or
thereby (true and complete copies of which were furnished to the Lender in
connection with its execution and delivery hereof) is, and all other factual
information hereafter furnished by or on behalf of the Borrower or any of its
Subsidiaries to the Lender will be, true and accurate in every material respect
on the date as of which such information is dated or certified and, in respect
of such information heretofore or contemporaneously furnished to the Lender, as
of the date of the execution and delivery of this Credit Agreement by the Lender
and such information is not, or shall not be, as the case may be, incomplete by
omitting to state any material fact necessary to make such information not
misleading. With respect to any such factual information pertaining to Persons
other than the Borrower, its Subsidiaries or its Affiliates, the foregoing
representation is made to the best knowledge of the Borrower. All projections
heretofore or contemporaneously furnished by or on behalf of the Borrower or any
of its Subsidiaries to the Lender for purposes of or in connection with this
Credit Agreement or any transaction contemplated hereby have been prepared by
the Borrower or such Subsidiaries based upon estimates and assumptions stated
therein, all of which the Borrower believes to be reasonable and fair in light
of current conditions and current facts known to the Borrower and, as of the
Closing Date, reflect the Borrower’s good faith and reasonable estimates of the
future financial performance of the Borrower and its Subsidiaries and of the
other information projected therein for the periods set forth therein; provided,
however, that any and all financial projections are subject to uncertainties and
contingencies, many of which are beyond the Borrower’s control and no assurance
is or can be given that any financial projections or other results contemplated
therein will be realized.
          3.12 Seniority. The obligations of the Borrower and the Guarantors
under this Credit Agreement and the other Loan Documents to which it is a party
rank, and at all times shall rank, at least pari passu in priority of payment
and in all other respects with all other unsecured Indebtedness of the Borrower
and each of the Guarantors.

20



--------------------------------------------------------------------------------



 



          3.13 Investment Company Act. Neither the Borrower nor any of its
Subsidiaries is an “investment company” or an “affiliated person” or “promoter”
of, or “principal underwriter” of or for, an “investment company”, as such terms
are defined in the Investment Company Act of 1940, as amended.
          3.14 Permits, Etc. Each of the Borrower and its Subsidiaries has all
permits, consents, licenses, authorizations, approvals, entitlements and
accreditations required for it lawfully to own, lease, manage or operate, or to
acquire each business currently owned, leased, managed or operated, or to be
acquired, by it, except for failures which are not reasonably likely to result
in an Material Adverse Effect. No condition exists or event has occurred which,
in itself or with the giving of notice or lapse of time or both, would result in
the suspension, revocation, impairment, forfeiture or non-renewal of any such
permit, consent, license, authorization, approval, entitlement or accreditation
and which is reasonably likely to result in a Material Adverse Effect, a Default
or an Event of Default and there is no written claim that any such permit,
consent, license, authorization, approval, entitlement or accreditation is not
in full force and effect.
          3.15 Environmental Matters. Except to the extent not reasonably likely
to result in a Material Adverse Effect, (i) none of the operations of the
Borrower or any of its Subsidiaries violate any Environmental Law, (ii) no
Environmental Actions have been asserted against the Borrower or any of its
Subsidiaries in writing nor does the Borrower have any knowledge of any
threatened or pending Environmental Action against the Borrower, any of its
Subsidiaries or any predecessor in interest, (iii) neither the Borrower nor any
of its Subsidiaries has incurred any Environmental Liabilities and Costs and
(iv) to the Borrower’s knowledge, neither the Borrower nor any of its
Subsidiaries has any contingent liability in connection with any release of any
Hazardous Material into the environment.
          3.16 Solvency. Each of the Borrower and its Subsidiaries will be
Solvent after giving effect to the transactions contemplated by this Credit
Agreement and the other Loan Documents.
          3.17 ERISA; Margin Regulations. (a) No ERISA Event has occurred or is
reasonably expected to occur that, when taken together with all other such ERISA
Events for which liability is reasonably expected to occur, could reasonably be
expected to result in a Material Adverse Effect. The present value of all
accumulated benefit obligations under each Plan (based on the assumptions used
for purposes of Statement of Financial Accounting Standards No. 87) did not, as
of the date of the most recent financial statements reflecting such amounts,
exceed the fair market value of the assets of such Plan by an amount that would
reasonably be expected to have a Material Adverse Effect, and the present value
of all accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed the fair market value of the assets of all such
underfunded Plans by an amount that would reasonably be expected to have a
Material Adverse Effect.
               (b) None of the Borrower or any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the

21



--------------------------------------------------------------------------------



 



purpose of buying or carrying Margin Stock. No part of the proceeds of any Term
Loan will be used, whether directly or indirectly, and whether immediately,
incidentally or ultimately, in any manner or for any purpose that would result
in a violation by the Lender, the Borrower or such Subsidiary of the regulations
of the Board, including Regulation U or X.
          3.18 Properties; Intellectual Property. (a) The Borrower and each
Subsidiary has good title to, or valid leasehold interests in, all its material
real and personal property free and clear of all Liens, except for Permitted
Liens and defects in title, in each case that do not interfere with its ability
to conduct its business as currently conducted or to utilize such properties for
their intended purposes.
               (b) The Borrower and each Subsidiary owns, or is licensed to use,
all trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Borrower and its
Subsidiaries does not infringe upon the rights of any other Person, except, in
each case, for any matters that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
     4. Covenants. The Borrower hereby covenants to the Lender that, during the
term of this Credit Agreement, or so long as (a) any amounts owed hereunder or
under any other Loan Document are outstanding or (b) this Credit Agreement and
the other Loan Documents have not been terminated, the Borrower shall, and shall
cause each of its Subsidiaries to, as applicable (unless the prior written
consent of the Lender has been obtained) perform the following obligations:
          4.1 Financial Statements. (a) The Borrower shall deliver to the
Lender:
               (i) within 120 days after the end of each fiscal year of the
Borrower its consolidated balance sheets as of the end of such fiscal year and
the related consolidated statements of earnings, consolidated statements of cash
flows and consolidated statements of stockholder’s equity of the Borrower and
its Subsidiaries, which shall be in reasonable detail and shall be audited by
independent certified public accountants of nationally recognized standing
selected by the Borrower and reasonably satisfactory to the Lender, and as to
which such accountants shall have expressed a written opinion (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) that such statements fairly present the
financial position of the Borrower and its Subsidiaries for the period then
ended and have been prepared in accordance with GAAP, and that the examination
of such accounts was made in accordance with the Standards of Public Company
Accounting Oversight Board (United States) and accordingly included such tests
of the accounting records and such other auditing procedures as were considered
necessary under the circumstances;
               (ii) as soon as available and in any event within 60 days after
the end of each fiscal quarter of the Borrower commencing with the first fiscal
quarter of the Borrower ending after the Closing Date, consolidated balance
sheets, consolidated statements of earnings, consolidated statements of cash
flows

22



--------------------------------------------------------------------------------



 



and consolidated statements of stockholder’s equity of the Borrower and its
Subsidiaries as at the end of such quarter, and for the period commencing at the
end of the immediately preceding fiscal year and ending with the end of such
quarter, setting forth in each case in comparative form the figures for the
corresponding date or period of the immediately preceding fiscal year, all in
reasonable detail and certified by an authorized officer of the Borrower as
fairly presenting, in all material respects, the financial position of the
Borrower and its Subsidiaries as of the end of such quarter and the results of
operations and cash flows of the Borrower and its Subsidiaries for such quarter,
in accordance with GAAP applied in a manner consistent with that of the most
recent audited financial statements of the Borrower and its Subsidiaries
furnished to the Lender, subject to normal year-end adjustments;
               (iii) simultaneously with the delivery of the financial
statements of the Borrower and its Subsidiaries required by clauses (i) and
(ii) of this Section 4.1(a), a certificate of an authorized officer of the
Borrower (A) stating that such authorized officer has reviewed the provisions of
this Credit Agreement and the other Loan Documents and has made or caused to be
made under his or her supervision a review of the condition and operations of
the Borrower and its Subsidiaries during the period covered by such financial
statements with a view to determining whether the Borrower and its Subsidiaries
were in compliance with all of the provisions of this Credit Agreement and such
Loan Documents at the times such compliance is required hereby and thereby, and
that such review has not disclosed, and such authorized officer has no knowledge
of, the existence during such period of an Event of Default or Default or, if an
Event of Default or Default existed, describing the nature and period of
existence thereof and the action which the Borrower and its Subsidiaries propose
to take or have taken with respect thereto and (B) with respect to financial
statements delivered pursuant to clause (i) of this Section 4.1(a), attaching a
schedule showing the calculation of the Consolidated Excess Cash Flow for such
period; and
               (iv) Within 30 days after the end of each fiscal month during the
Commitment Period, receipt by the Lender of a financial report of the Borrower
and its consolidated subsidiaries for such month, in form and substance
reasonably satisfactory to the Lender.
               (b) Proxy Statements, etc. Promptly after the sending or filing
thereof, the Borrower will provide to the Lender copies of all proxy statements,
financial statements, and reports which the Borrower sends to its stockholders,
and copies of all regular, periodic, and special reports, and all registration
statements which the Borrower files with the Securities and Exchange Commission
or any governmental authority which may be substituted therefor, or with any
national securities exchange.
               (c) Additional Information. The Borrower shall make available and
provide to the Lender such further information and documents concerning its
business and affairs including, without limitation, (i) the budgets and business
plans of the Borrower and its

23



--------------------------------------------------------------------------------



 



Subsidiaries and (ii) using commercially reasonable efforts to provide to the
Lender information with respect to accountant’s letters, in each case as the
Lender may from time to time reasonably request.
               (d) Notices. The Borrower shall promptly notify the Lender of:
               (i) any investigation by or proceeding in or before any court,
arbitrator, administrative body or agency or other Governmental Authority (other
than routine inquiries by a governmental agency), including, without limitation,
any Environmental Action, which investigation, proceeding or action is
reasonably likely to result in a Material Adverse Effect, Default or Event of
Default and, upon request, provide the Lender with all material documents and
information furnished by the Borrower or any Subsidiary in connection therewith;
               (ii) the occurrence of any Default or Event of Default or any
other development which is reasonably likely to result in a Material Adverse
Effect, which notice shall be provided to the Lender as soon as possible, but in
no event later than five (5) days after the Borrower or any Subsidiary becomes
aware of the same and shall include a statement as to what action the Borrower
or such Subsidiary has taken and/or proposes to take with respect thereto;
               (iii) any change in the Borrower’s key management personnel,
including without limitation, its President, Controller or Treasurer; and
               (iv) the occurrence of any ERISA Event that, alone or together
with any other ERISA Events that have occurred, could reasonably be expected to
result in a Material Adverse Effect.
               (e) Compliance with Laws, Etc. The Borrower shall and shall cause
each of its Subsidiaries to comply in all material respects with the
requirements of all applicable laws (including, without limitation, any
Environmental Law) and maintain and preserve its corporate existence and, except
to the extent that the failure to do so could not reasonably be expected to have
a Material Adverse Effect, rights and privileges.
               (f) Books and Records. The Borrower shall and shall cause each of
its Subsidiaries to keep and maintain adequate records and books of account,
with complete entries made in accordance with GAAP, consistently applied.
               (g) Inspection Rights. The Borrower shall and shall cause each of
its Subsidiaries to permit the Lender or any of its agents and representatives
at any time and from time to time during reasonable business hours and, provided
no Default or Event of Default has occurred and is continuing, on reasonable
prior notice to the Borrower, to examine and make copies of and abstracts from
its records and books of account, to visit and inspect its properties, to
conduct audits and make examinations and discuss its affairs, finances and
accounts with any of its directors, officers, employees, accountants or other
representatives.
               (h) Insurance. The Borrower shall maintain or cause to be
maintained, and cause each of its Subsidiaries to maintain or cause to be
maintained (in each case in the

24



--------------------------------------------------------------------------------



 



Borrower’s name or in the name of such Subsidiary, as the case may be), with
responsible, financially sound and reputable insurance companies insurance with
respect to its properties and business against such casualties and contingencies
and of such types and in such amounts as is customary in the case of similar
businesses.
               (i) Taxes. The Borrower shall and shall cause each of its
Subsidiaries to timely pay and discharge all material taxes, assessments, levies
and governmental charges upon it or against any of its properties, assets or
income except to the extent that the Borrower or any Subsidiary, as applicable,
shall be contesting in good faith its obligation to pay such taxes or charges
and the Borrower or such Subsidiary, as applicable, has adequately accrued for
such payments in accordance with and to the extent required by GAAP.
               (j) Further Assurances. The Borrower shall do, and shall cause
each of its Subsidiaries to, execute, acknowledge and deliver at the sole cost
and expense of the Borrower or its Subsidiaries, all documents, instruments and
agreements and take such further acts and deeds as the Lender may reasonably
require from time to time to carry out the intention or facilitate the
performance of the terms of this Credit Agreement or any other Loan Document.
               (k) Merger, Consolidation, etc. The Borrower shall not and shall
cause each of its Subsidiaries not to:
               (i) merge, consolidate or amalgamate with or into any other
Person unless: (A) the Borrower is the surviving entity, (B) the Borrower
provides the Lender with at least 30 days’ prior written notice thereof, (C) the
documentation in connection therewith is reasonably satisfactory in form and
substance to the Lender, (D) the Borrower provides the Lender with such
documents, certificates and opinions as the Lender may reasonably request, in
form and substance reasonably satisfactory to the Lender, including, without
limitation, a legal opinion given by counsel reasonably satisfactory to the
Lender regarding the legal, valid and binding nature of the Loan Documents and
the enforceability thereof and such other matters as the Lender may reasonably
request, and (E) no Material Adverse Effect or any Default or Event of Default
shall occur and be continuing both immediately before and immediately after such
merger, consolidation or amalgamation;
               (ii) dissolve, wind-up or liquidate; provided, that, any
Subsidiary may be dissolved or liquidated if the board of directors of the
Borrower determines in good faith such liquidation or dissolution is in the best
interests of the Borrower and not materially disadvantageous to the Lender;
               (iii) purchase or otherwise acquire all or substantially all of
the assets, liabilities or properties of any other Person; provided, that, the
Borrower or any wholly-owned Guarantor may acquire all or substantially all of
the assets, liabilities or properties of any wholly-owned Guarantor; or
               (iv) Dispose of all or substantially all of its non-“Margin
Stock” (as defined in Regulation U of the Board) assets or properties whether in

25



--------------------------------------------------------------------------------



 



any single transaction or one or more transactions in the aggregate; except to
the Borrower or any wholly-owned Guarantor.
               (l) Change in Nature of Business. The Borrower shall not and
shall cause each of its Subsidiaries not to make any material changes in the
nature of its business activities as presently conducted to the extent
reasonably likely to result in a Material Adverse Effect.
               (m) Transactions with Affiliates. The Borrower shall not and
shall cause each of its Subsidiaries not to enter into any transaction with any
of its Affiliates (other than between or among Borrower and/or one or more
wholly-owned Guarantors), unless such transaction is otherwise permitted
hereunder or is in the ordinary course of business of the Borrower or such
Subsidiary, as applicable, and upon fair and reasonable terms no less favorable
to the Borrower or such Subsidiary, as applicable, than it would obtain in a
comparable arm’s length transaction with a Person which is not an Affiliate.
               (n) Corporate Documents. The Borrower shall not and shall cause
each of its Subsidiaries not to amend its certificate of incorporation in any
manner which is reasonably likely to materially adversely affect the Lender’s
rights under any of the Loan Documents or the Lender’s ability to enforce any
such rights.
               (o) Fiscal Year. The Borrower shall not and shall cause each of
its Subsidiaries not to permit its fiscal year to end on a day other than the
first Saturday between January 28th and February 3rd of any given year.
               (p) USA PATRIOT Act Compliance. The Borrower shall provide, and
shall cause each of its Subsidiaries and Affiliates to provide, such information
and take such actions as are reasonably requested by the Lender in order to
assist the Lender in maintaining compliance with the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001 (as amended, the “USA Patriot Act”) or similar laws and
the rules and regulations promulgated thereunder, in each case, as the same may
be in effect from time to time.
               (q) Seniority. The obligations of the Borrower and each of the
Guarantors under this Credit Agreement and the other Loan Documents to which it
is a party shall at all times rank at least pari passu in priority of payment
and in all other respects with all other unsecured senior Indebtedness of the
Borrower and each of the Guarantors.
               (r) Liens, Etc. The Borrower shall not, and shall not permit its
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon or with
respect to any of its properties, whether now owned or hereafter acquired; file
or suffer to exist under the Uniform Commercial Code or any similar law or
statute of any jurisdiction, a financing statement (or the equivalent thereof)
that names it or any of its Subsidiaries as debtor; sign or suffer to exist any
security agreement authorizing any secured party thereunder to file such
financing statement (or the equivalent thereof); sell any of its property or
assets subject to an understanding or agreement, contingent or otherwise, to
repurchase such property or assets (including sales of accounts receivable other
than in connection with collection of defaulted accounts receivable) with

26



--------------------------------------------------------------------------------



 



recourse to it or any of its Subsidiaries or assign or otherwise transfer; or
permit any of its Subsidiaries to assign or otherwise transfer, any account or
other right to receive income, other than, as to all of the above, Permitted
Liens.
               (s) Indebtedness. The Borrower shall not, and shall not permit
its Subsidiaries to, create, incur, assume, guarantee or suffer to exist, or
otherwise become or remain liable with respect to, or permit any of its
Subsidiaries to create, incur, assume, guarantee or suffer to exist or otherwise
become or remain liable with respect to, any Indebtedness other than Permitted
Indebtedness.
               (t) Restricted Payments. The Borrower shall not, and shall not
permit any of its Subsidiaries to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, except (i) the Borrower may
declare and pay dividends with respect to its Capital Stock payable solely in
additional shares of its common stock, (ii) any Subsidiary may declare and pay
dividends to the Borrower or, in the case of any Subsidiary that is wholly owned
by another Subsidiary, to such other Subsidiary, (iii) the Borrower may make
Restricted Payments pursuant to and in accordance with stock option plans or
other benefit plans for management or employees of the Borrower and its
Subsidiaries, and (iv) netting shares under employee benefit plans to settle
option price payments owed by employees and directors with respect thereto and
settling employees’ and directors’ federal, state and income tax liabilities (if
any) related thereto.
               (u) Loans, Advances, Investments, Etc. The Borrower shall not,
and shall not permit its Subsidiaries to, make or commit or agree to make any
loan, advance, guarantee of obligations, other extension of credit or capital
contributions to, or hold or invest in or commit or agree to hold or invest in,
or purchase or otherwise acquire or commit or agree to purchase or otherwise
acquire any shares of the Capital Stock, bonds, notes, debentures or other
securities of, or make or commit or agree to make any other investment in, any
other Person, or purchase or own any futures contract or otherwise become liable
for the purchase or sale of currency or other commodities at a future date in
the nature of a futures contract, or permit any of its Subsidiaries to do any of
the foregoing, except for:
               (i) investments existing on the date hereof, as set forth on
Schedule 4.1(u) hereto, but not any increase in the amount thereof as set forth
in such Schedule or any other modification of the terms thereof;
               (ii) loans, advances and other investments by the Borrower to any
wholly-owned Guarantor, by any such wholly-owned Guarantor to the Borrower or by
any such wholly-owned Guarantor to any other such wholly-owned Guarantor, made
in the ordinary course of business and, which such loans, advances or
investments, when aggregated with all loans, advances and investments made to
Excluded Subsidiaries under clause (iii) below, does not exceed in the aggregate
for the Borrower and all of its Subsidiaries at any one time outstanding
$50,000,000 (calculated on the basis of the actual amount of all such loans,
advances and investments (net of any amounts repaid to the Borrower or such
Subsidiaries) and without regard to any increase or decrease in the value
thereof or to any write off, write down or other similar reduction);

27



--------------------------------------------------------------------------------



 



               (iii) loans, advances and other investments by the Borrower to
any Excluded Subsidiary, by any Excluded Subsidiary to the Borrower or by any
such Excluded Subsidiary to any other such Excluded Subsidiary, made in the
ordinary course of business and not exceeding in the aggregate for the Borrower
and all of the Excluded Subsidiaries at any one time outstanding $10,000,000,
plus the value of inventory advanced to such Excluded Subsidiaries in the
ordinary course of business (and receivables/payables related to such inventory)
(calculated on the basis of the actual amount of all such loans, advances and
investments (net of any amounts repaid to the Borrower or such Excluded
Subsidiaries) and without regard to any increase or decrease in the value
thereof or to any write off, write down or other similar reduction); and
               (iv) Permitted Investments.
               (v) Sale/Leaseback Transactions. Except for sale/leaseback
transactions entered into in the ordinary course of business with respect to a
retail location, the Borrower will not, and will not permit any of its
Subsidiaries to, enter into any arrangement, directly or indirectly, whereby it
shall sell or transfer any property, real or personal, used in its business,
whether now owned or hereafter acquired, and thereafter rent or lease such
property or other property that it intends to use for substantially the same
purpose or purposes as the property sold or transferred.
               (w) Asset Dispositions. The Borrower will not, and will not
permit any of its Subsidiaries to Dispose of any asset which has a Fair Market
Value in excess of $1,000,000, including any Capital Stock owned by it, nor will
the Borrower permit any of its Subsidiaries to issue any additional Capital
Stock in such Subsidiary, except:
               (i) (A) sales of inventory in the ordinary course of business on
ordinary business terms and (B) sales, transfers, licenses, leases or other
dispositions of the Tilton Property or other used, surplus, obsolete or worn-out
assets (including real property) and Permitted Investments in the ordinary
course of business;
               (ii) sales, transfers, licenses, leases or other dispositions of
assets (including Capital Stock) or issuances of any additional Capital Stock by
Borrower to any of its wholly-owned Subsidiaries, by any such wholly-owned
Subsidiary to Borrower, and by any such wholly-owned Subsidiary to any other
such wholly-owned Subsidiary; provided that any such dispositions to a
Subsidiary shall be made in compliance with Section 4.1(m);
               (iii) sales transfers, licenses, leases or other dispositions
deemed to occur as a result of the creation of Liens permitted by
Section 4.1(r);
               (iv) sale/leasebacks permitted by Section 4.1(v); and
               (v) the termination, surrender or sublease of a real estate lease
of the Borrower or any of its Subsidiaries.

28



--------------------------------------------------------------------------------



 



               (x) Capital Expenditures. The Borrower will not, nor will it
permit any Subsidiary to contract for, purchase or make any expenditure or
commitments for Capital Expenditures in any fiscal year in excess of the amount
contained in a budget approved by the Lender.
               (y) Subordinated Debt . The Borrower will not, nor will it permit
any Subsidiary to, make or agree to make, directly or indirectly, any payment or
other distribution (whether in cash, securities or other property) of or in
respect of principal of or interest on any Subordinated Debt or other
Indebtedness expressly subordinated in right of payment to the obligations of
the Borrower hereunder, including any sinking fund or similar deposit with
respect to any of them, or any prepayment, purchase, redemption, retirement,
acquisition, cancellation or termination of any such Subordinated Debt or other
Indebtedness prior to its scheduled maturity, except regularly scheduled
interest payments, as and when due (other than interest payments prohibited by
the subordination provisions thereof).
               (z) Formation of Subsidiaries. At the time that the Borrower
forms any direct or indirect Domestic Subsidiary or acquires any direct or
indirect Domestic Subsidiary after the Closing Date, the Borrower shall within
30 days of such formation or acquisition cause any such new Subsidiary to become
a party to the Guaranty by executing a Guaranty Agreement Supplement in the form
provided in the Guaranty. Notwithstanding the foregoing, if the Borrower does
not Dispose of J. Jill on or prior to December 31, 2009, then the Borrower shall
cause each of J. Jill, GP, J. Jill, LLC and Birch Pond Realty Corporation to
become parties to the Guaranty within thirty days thereafter.
               (aa) Negative Pledge Clauses. The Borrower shall not, and shall
cause each of its Subsidiaries not to, enter into or suffer to exist or become
effective any agreement that prohibits or limits the ability of any the Borrower
or any Subsidiary to create, incur, assume or suffer to exist any Lien upon any
of its property or revenues, whether now owned or hereafter acquired, other than
(i) this Credit Agreement and the other Loan Documents, (ii) customary
non-assignment provisions in licenses or sublicenses of intellectual property
and (iii) any agreements governing any purchase money Liens or Capital Lease
Obligations otherwise permitted hereby (in which case, any prohibition or
limitation shall only be effective against the assets financed thereby).
               (bb) Clauses Restricting Subsidiary Distributions. The Borrower
shall not, and shall cause each of its Subsidiaries not to, enter into or suffer
to exist or become effective any consensual encumbrance or restriction on the
ability of any Subsidiary of the Borrower to (i) make Restricted Payments in
respect of any Capital Stock of such Subsidiary held by, or pay any Indebtedness
owed to, the Borrower or any other Subsidiary of the Borrower, (ii) make loans
or advances to, or other investments in, the Borrower or any other Subsidiary of
the Borrower or (iii) transfer any of its assets to the Borrower or any other
Subsidiary of the Borrower, except for such encumbrances or restrictions
existing under or by reason of (A) any restrictions existing under the Loan
Documents, (B) any restrictions with respect to a Subsidiary imposed pursuant to
an agreement that has been entered into in connection with the Disposition of
all or substantially all of the Capital Stock or assets of such Subsidiary and
(C) contractual encumbrances or restrictions in effect on the Closing Date under
Indebtedness existing on the Closing Date.

29



--------------------------------------------------------------------------------



 



               (cc) Amendment of Existing Indebtedness. No later than March 12,
2009, the Borrower shall have delivered to the Lender the following agreements,
each in form and substance satisfactory to the Lender:
               (i) an amendment agreement under the Revolving Credit Agreement,
dated as of January 25, 1994 (as amended), between the Borrower and Sumitomo
Mitsui Banking Corporation (as successor to The Sakura Bank, Limited, New York
Branch), deleting Sections 10(f), 10(g) and 10(h) thereto, duly executed by the
Borrower and Sumitomo Mitsui Banking Corporation; and
               (ii) an amendment agreement under the Revolving Credit Agreement,
dated as of January 25, 1994 (as amended), between the Borrower and Norinchukin
Bank, New York Branch, amending Section 10(e) thereto to permit the Borrower to
incur the Term Loan without compliance thereto, duly executed by the Borrower
and Norinchukin Bank.
     5. Conditions Precedent to the Term Loan . The obligation of the Lender to
make the Term Loan is subject to the prior fulfillment of the following
conditions:
               (a) Documents. The Lender shall have received the following, each
in form and substance satisfactory to the Lender:
               (i) Executed Agreement. This Credit Agreement, duly executed by
an authorized officer of the Borrower.
               (ii) Note. To the extent requested by the Lender, the Lender (or
its counsel) shall have received a Note, in the amount of the Term Loan, duly
executed by an authorized officer of the Borrower.
               (iii) Officer’s Certificate. A certificate of an authorized
officer of each of the Borrower and each Guarantor, substantially in the form of
Exhibit B hereto, certifying, among other things, as to (w) the organizational
documents and by-laws of such Person, (x) resolutions of the board of directors
of such Person (or a committee of the board of directors authorized to approve
this transaction) authorizing such Person to execute, deliver and perform this
Credit Agreement, each Note, if any, and each other Loan Document to which it is
a party; (y) the names and signatures of the officers of such Person authorized
to execute this Credit Agreement, each Note, if any, and each other Loan
Documents to which it is a party; and (z) the absence of any amendment or
modification to any of the attached organizational documents or by-laws (or the
equivalent thereof), if any, of such Person since the date of the most recent
certification thereof.
               (iv) Executed Guaranty. The Guaranty, duly executed by an
authorized officer of each of the Guarantors.
               (v) Opinion of Counsel to the Borrower. A favorable written
opinion of Dewey & LeBoeuf LLP, counsel for the Borrower, in form and

30



--------------------------------------------------------------------------------



 



substance reasonably satisfactory to the Lender and covering such matters
relating to the Borrower, the Loan Documents and such other matters reasonably
requested by the Lender.
               (vi) Good Standing. A certificate of the appropriate official(s)
of the state of organization of the Borrower and each of the Guarantors
certifying as of a recent date not more than 30 days prior the Closing Date as
to the subsistence in good standing of, and the payment of taxes by, the
Borrower and such Guarantor in such states.
               (vii) Existing Credit Facility. A payoff letter, duly executed by
the Borrower and the Existing Lenders, in form and substance reasonably
acceptable to the Lender, evidencing that the Existing Credit Facility has been
or concurrently with the Closing Date are being terminated, all Indebtedness
thereunder is being paid in full, all commitments to make advances thereunder
have been terminated, and all Liens securing obligations under the Existing
Credit Facility, if any, have been or concurrently with the Closing Date are
being released.
               (viii) Existing Indebtedness. Evidence that the Borrower’s
Indebtedness existing on the Closing Date is in full force and effect, without
amendment or modification thereto in a manner adverse to the Lender in any
material respect.
               (ix) Other Items. Such other agreements, instruments, approvals,
opinions and documents as the Lender may reasonably request.
               (b) Fees and Expenses. The Lender shall have received all of the
fees, costs and expenses that are then due and payable hereunder and under the
other Loan Documents.
               (c) Legality. The making of the Term Loan and the consummation of
the transactions contemplated hereunder shall not contravene any law, rule or
regulation applicable to the Lender, the Borrower or any of its Subsidiaries.
               (d) Representations and Warranties. All of the representations
and warranties contained in Section 3 of this Credit Agreement, in each other
Loan Document and in each certificate and other writing delivered to the Lender
pursuant hereto or thereto on or prior to the Closing Date of the Term Loan
shall be true and correct in all material respects as though made on and as of
such date. The acceptance by the Borrower of the proceeds of the Term Loan shall
be deemed to be a representation and warranty by the Borrower to the Lender to
such effect.
               (e) Defaults; Material Adverse Effect. No Default or Event of
Default shall have occurred and be continuing on the date of the Term Loan or
would result from making the Term Loan. No Material Adverse Effect shall have
occurred and be continuing since February 2, 2008 or would result from making
any Term Loan. The acceptance by the Borrower of the proceeds of the Term Loan
shall be deemed to be a representation and warranty by the Borrower to the
Lender to such effect.

31



--------------------------------------------------------------------------------



 



               (f) Proceedings. There shall not exist any threatened or pending
action, proceeding or counterclaim by or before any court or governmental,
administrative or regulatory agency or authority, domestic or foreign,
(i) challenging the consummation of the transactions contemplated hereby or
which would restrain, prevent or impose burdensome conditions on any transaction
contemplated hereunder, which could reasonably be expected to have a Material
Adverse Effect, (ii) seeking to prohibit the ownership or operation by the
Borrower of any of its Subsidiaries of all or a material portion of its business
or assets which could reasonably be expected to have a Material Adverse Effect,
or (iii) seeking to obtain, or having resulted in the entry of any judgment,
order or injunction that (A) would restrain, prohibit or impose adverse
conditions on the ability of the Lender to make its Term Loan, (B) could
reasonably be expected to affect the legality, validity or enforceability of any
of the Loan Documents or the ability of any party thereto to perform its
obligations thereunder or (C) is seeking any material damages as a result
thereof.
               (g) Approvals. All consents, authorizations and approvals of, and
filings and registrations with, and all other actions in respect of, any
Governmental Authority or other Person required in connection with the making of
the Term Loan or the conduct of business of the Borrower and its Subsidiaries
shall have been obtained and shall be in full force and effect
               (h) Bank Account. The Borrower shall have opened the Borrower
Account.
     6. Events of Default.
          6.1 Events of Default. Each of the following events and occurrences
shall constitute an “Event of Default” under this Credit Agreement:
               (a) The Borrower or any Subsidiary shall fail to pay when due
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise) (i) any principal of any Term Loan or any Note, or (ii) any interest
on any Term Loan or any Note, any fee, any indemnity or any other amount payable
hereunder or under any other Loan Document and any such failure referred to in
this clause (ii) shall continue for three (3) Business Days; or
               (b) Any representation or warranty made or deemed made by the
Borrower or any Subsidiary in any Loan Document or any certificate, report or
other document delivered to the Lender pursuant to any Loan Document shall have
been incorrect or misleading in any material respect when made or deemed made;
or
               (c) The Borrower or any Subsidiary shall fail to perform or shall
violate any provision, covenant, condition or agreement in Section 4.1 of this
Credit Agreement (other than 4.1(a), 4.1(b), 4.1(c), 4.1(d), 4.1(e), 4.1(f),
4.1(g), 4.1(h), 4.1(i) and 4.1(j)) of this Credit Agreement; or
               (d) The Borrower or any Subsidiary shall fail to perform or shall
violate any provision, covenant, condition or agreement of this Credit Agreement
or any other Loan Document on its part to be performed or observed (other than
those set forth in paragraphs (a), (b) and (c) of this Section 6.1) and such
failure or violation is not remediable or, if remediable,

32



--------------------------------------------------------------------------------



 



continues unremedied for a period of thirty (30) days after the earlier of
(i) notice from the Lender or (ii) such time as the Borrower or any Subsidiary
becomes aware of the same; or
               (e) Any event or condition shall occur (i) that results in the
acceleration of the maturity of any Indebtedness of the Borrower or any
Subsidiary under any agreement, document or instrument with respect to an
aggregate amount of Indebtedness equal to or greater than the Threshold Amount
(or the equivalent thereof in any foreign currency), or (ii) that after any
grace period provided for therein enables the holder of such Indebtedness or any
Person acting on such holder’s behalf to accelerate the maturity thereof (other
than such condition as would be remedied by the amendments required by
Section 4.1(cc)); or
               (f) The Borrower or any Subsidiary is adjudicated a bankrupt or
insolvent, or admits in writing its inability to pay its debts as they become
due or makes an assignment for the benefit of creditors, or ceases doing
business as a going concern or applies for or consents to the appointment of any
receiver or trustee, or such receiver, trustee or similar officer is appointed
with the application or consent of the Borrower or any Subsidiary, or
bankruptcy, dissolution, liquidation or reorganization proceedings (or
proceedings similar in purpose and effect) are instituted by the Borrower or any
Subsidiary or are instituted against (and not vacated or discharged within
60 days) the Borrower or any Subsidiary; or
               (g) Any money judgment or warrant of attachment or similar
process involving, individually or in the aggregate, in excess of the Threshold
Amount (or the equivalent thereof in any foreign currency) shall be entered or
filed against the Borrower or any Subsidiary and shall remain undischarged,
unvacated or unbonded for a period of 30 days; or
               (h) The validity or enforceability of this Credit Agreement or
any other Loan Document shall be contested by or on behalf of the Borrower or
any Subsidiary; or a proceeding shall be commenced by a Governmental Authority
having jurisdiction over the Borrower or any Subsidiary seeking to establish the
invalidity thereof; or the Borrower or any Subsidiary shall deny that it has any
further liability or obligation under any Loan Document to which it is a party;
or
               (i) The occurrence of any ERISA Event that, alone or together
with any other ERISA Events that have occurred, could reasonably be expected to
result in a Material Adverse Effect.
          6.2 Consequence of Default . Upon the occurrence of any Event of
Default (i) described in subsection (f) of Section 6.1, the Term Loan and all
other amounts payable hereunder, under any Note and under any other Loan
Document shall automatically become immediately due and payable, without
presentment, demand, protest or other requirement of any kind, all of which are
hereby expressly waived by the Borrower or (ii) described in any other
subsection of Section 6.1 and during the continuance thereof, the Lender may, by
notice of default given to the Borrower, declare all of the outstanding
principal amount of the Term Loan and all other amounts payable hereunder, under
any Note and under any other Loan Document to be immediately due and payable,
whereupon the unpaid principal amount of any Note, together with accrued
interest thereon, and all such other amounts, shall be immediately due and
payable

33



--------------------------------------------------------------------------------



 



without presentment, protest, demand or other requirement of any kind, each of
which is hereby expressly waived by the Borrower.
     7. Additional Costs and Expenses; Indemnity .
          7.1 (a) The Borrower shall pay to (x) the Lender on demand all
reasonable out-of-pocket costs and expenses of the Lender actually incurred in
connection with the preparation, execution and delivery of this Credit
Agreement, each Note and any other Loan Documents or any amendment, modification
or waiver of the provisions hereof or thereof, and (y) the Lender all
out-of-pocket costs and expenses incurred in connection with: (i) the
negotiation of any restructuring, work-out or renegotiation of any terms of this
Credit Agreement, any Note or any other Loan Documents or the obligations of the
Borrower hereunder or thereunder, (ii) the enforcement of the preservation or
protection of the Lender’ rights under this Credit Agreement and the other Loan
Documents and (iii) the response to any subpoena or similar process compelling
the production of documents or other response in connection with this Credit
Agreement, any Note or any other Loan Documents, including without limitation,
in each case, the reasonable and actual fees and expenses of outside counsel for
the Lender, and the Borrower further agrees to indemnify the Lender and their
respective officers, directors and employees against any losses, damages, claims
and expenses arising out of the use or proposed use by the Borrower of any Term
Loan hereunder. In addition, the Borrower agrees to defend, indemnify and hold
harmless the Lender and their respective officers, directors and employees from
and against any losses, damages, liabilities, obligations, penalties, fees,
costs and expenses, including without limitation, the reasonable and actual fees
and expenses of outside counsel for the Lender, arising out of or relating to
the negotiation, preparation, execution, delivery and performance and
administration of this Credit Agreement and the other Loan Documents, and the
consummation of the transactions contemplated hereunder and thereunder and any
claim, litigation, investigation or proceeding relating to any of the foregoing
including, without limitation, all Environmental Liabilities and Costs arising
from or in connection with: (i) the past, present or future operations of the
Borrower or any of its Subsidiaries involving any damage to real or personal
property or natural resources or harm or injury alleged to have resulted from
any release of Hazardous Materials, (ii) any Environmental Action or (iii) a
breach by the Borrower or any of its Subsidiaries of any Environmental Law;
provided, however, that none of the foregoing indemnity obligations of the
Borrower shall extend to any liability, obligation, loss, damage, penalty,
claim, action, suit, cost, expense or disbursement to the extent resulting from
the willful misconduct or gross negligence of the Lender as determined by a
final non-appealable judgment of a court of competent jurisdiction.
               (b) If any future applicable law, regulation or directive, or any
change of any existing law, regulation or directive or in the interpretation
thereof, or compliance by the Lender with any request or requirement (whether or
not having the force of law) of any relevant central bank or other comparable
agency, imposes, modifies or deems applicable any reserve, special deposit,
premium, assessment or similar requirement against assets held by, or deposits
in or for the account of, or advances or loans by, or any other acquisition of
funds by the Lender, any capital adequacy standard or other condition with
respect to this Credit Agreement, any Note or any other Loan Document, and the
result of any of the foregoing is to increase the cost to the Lender of
maintaining advances or credit or to reduce any amount receivable in respect
thereof, then the Lender may notify the Borrower, and the Borrower shall pay
within five (5) Business

34



--------------------------------------------------------------------------------



 



Days of the date of such notice such amount as the Lender may specify to be
necessary to compensate the Lender for such reduced receipt, together with
interest on such amount from the date demanded until payment in full thereof at
the same rate applicable to the Term Loan. The determination by the Lender of
any amount due under this Section 7.1(b) as set forth in a certificate setting
forth the calculation thereof in reasonable detail, shall, in the absence of
manifest error, be conclusive evidence thereof.
               (c) If, after the date hereof, by reason of any applicable law or
regulation or regulatory requirement or the interpretation or application
thereof, it shall become unlawful or otherwise prohibited for the Lender to make
or maintain its Term Loan or any portion thereof or give effect to any of its
obligations or benefits as contemplated by this Credit Agreement and the other
Loan Documents, the obligation of the Lender to make, fund and maintain its Term
Loan or any portion thereof under this Credit Agreement shall be suspended until
the Lender shall notify the Borrower that the circumstances causing such
suspension no longer exist and the Borrower shall forthwith prepay to the Lender
the principal amount of the Term Loan owed to the Lender, together with interest
accrued thereon and all other amounts owed with respect thereto.
               (d) If, due to any prepayment pursuant to Section 2.6 or
Section 2.7 hereof or any acceleration of the maturity of the Term Loan pursuant
to Section 6 hereof or any other prepayment hereunder, the Lender is subject to
a change of interest rate on the Term Loan or the Lender receives payment of
principal of the Term Loan other than as provided herein, the Borrower shall,
promptly after demand by the Lender, pay to the Lender any amounts required to
compensate the Lender for any additional losses, costs or expenses which it may
reasonably incur as a result of such change or payment, including, without
limitation, any loss, cost or expense incurred by reason of liquidation or
reemployment of deposits or other funds acquired by the Lender to fund or
maintain the Lender’s Term Loan. A certificate setting forth the amount of such
additional losses, costs or expenses submitted to the Borrower by the Lender
shall, in the absence of manifest error, be conclusive evidence thereof.
               (e) If, due to any prepayment pursuant to Section 2.6 or
Section 2.7 hereof or any acceleration of the maturity of the Term Loan pursuant
to Section 6 hereof or any other prepayment hereunder other than on an Interest
Payment Date, the Borrower shall, promptly after demand by the Lender, pay to
the Lender any amounts required to compensate the Lender for any additional
losses, costs or expenses which it may reasonably incur in connection with the
termination of any Hedging Agreements with respect to the Term Loan. A
certificate setting forth the amount of such additional losses, costs or
expenses submitted to the Borrower by the Lender shall, in the absence of
manifest error, be conclusive evidence thereof.
               (f) Without prejudice to the survival of any other agreement of
the Borrower hereunder, the agreements and obligations of the Borrower contained
in this Section 7.1 shall survive the payment in full of the principal, interest
and all other amounts under this Credit Agreement and under any other Loan
Document and the termination of this Credit Agreement and each other Loan
Document.
          7.2 Taxes.

35



--------------------------------------------------------------------------------



 



               (a) Any and all payments made by the Borrower hereunder shall be
made free and clear of and without deduction for any present or future taxes,
levies, imposts, deductions, charges or withholdings, and all liabilities with
respect thereto (all such taxes, levies, imposts, deductions, charges,
withholdings and liabilities, being hereinafter referred to as “Taxes”), except
as otherwise required by law. If and to the extent that Taxes are required to be
withheld from any payment, (i) other than Excluded Taxes, the amount of such
payment shall be increased to the extent necessary to cause the Lender to
receive (after the withholding of such Taxes) an amount equal to the amount it
would have received had the withholding of such Taxes not been required, and
(ii) the Borrower shall withhold such Taxes from such increased payment and pay
such Taxes to the relevant taxation authority or other authority for the account
of the Lender in accordance with applicable law.
               (b) In addition, the Borrower agrees to pay any present or future
stamp or documentary taxes or any other excise or property taxes, charges or
similar levies which arise from any payment made hereunder or under any other
Loan Document or from the execution, delivery or registration of, or otherwise
with respect to, this Credit Agreement or any other Loan Document, excluding
taxes, for the avoidance of doubt, on the overall net income of the Lender
(hereinafter referred to as “Other Taxes”).
               (c) The Borrower shall indemnify and agrees to hold harmless the
Lender for the full amount of Taxes or Other Taxes (including, without
limitation, any Taxes or Other Taxes imposed by any jurisdiction on amounts
payable under this Section 7.2), other than Excluded Taxes, paid by the Lender
or any liability (including penalties, interest and expenses) arising therefrom
or with respect thereto, whether or not such Taxes or Other Taxes were correctly
or legally asserted. This indemnification shall be made within five (5) days
after the date the Lender makes written demand therefor, specifying in
reasonable detail the basis, calculation and amount of such Taxes or Other Taxes
and any liabilities arising therefrom.
               (d) Within 30 days after the date of the Borrower’s payment or a
payment on behalf of the Borrower of any Taxes with respect to any payment due
hereunder or under any other Loan Document, the Borrower will furnish to the
Lender, at its address referred to in Section 8.6 hereof, the original or a
certified copy of a receipt evidencing payment thereof.
               (e) Without prejudice to the survival of any other agreement of
the Borrower hereunder, the agreements and obligations contained in this
Section 7.2 shall survive the payment in full of the principal, interest and all
other amounts under this Credit Agreement and under any other Loan Document and
the termination of this Credit Agreement and each other Loan Document until the
expiration of the statute of limitations applicable to the subject Taxes.
               (f) The Lender agrees that, at the request of the Borrower, it
will deliver to the Borrower two properly completed and duly executed copies of
Internal Revenue Service form W-8BEN or any subsequent version thereof or
successor thereto, certifying that the Lender is entitled to a reduced rate of
withholding from United States backup withholding tax on payments pursuant to
this Credit Agreement (and shall deliver to the Borrower additional copies of
the relevant forms on or before the date that such form expires, and shall
promptly notify the Borrower of any form or other documentation previously
submitted that becomes incorrect).

36



--------------------------------------------------------------------------------



 



               (g) The Borrower shall not be required to indemnify the Lender,
or pay any additional amounts to the Lender, in respect of Taxes and liabilities
arising therefrom pursuant to this Section 7.2 to the extent that the obligation
to pay such additional amounts would not have arisen but for a failure by the
Lender to comply with the provisions of clause (f) above.
               (h) If the Lender determines, in its sole discretion, that it has
received a credit or refund of any Taxes or Other Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts, in either case pursuant to this Section 7.2 it shall pay to
the Borrower an amount equal to such credit or refund recovered (but only to the
extent of indemnity payments made, or additional amounts paid, by the Borrower
under this Section with respect to the Taxes or Other Taxes giving rise to such
refund or recovery), net of all out-of-pocket expenses of the Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such credit, refund or recovery); provided, however, that the
Borrower shall promptly repay the amount paid over to the Borrower to the Lender
in the event in the event the Lender is required to repay such refund to the
relevant Governmental Authority. This Section 7.2(h) shall not be construed to
require the Lender to make available its tax returns (or any other information
that it deems confidential) to the Borrower or any other Person.
     8. Miscellaneous.
          8.1 Entire Agreement. This Credit Agreement, the other Loan Documents
and the documents referred to herein and therein constitute the entire
obligation of the parties with respect to the subject matter hereof and shall
supersede any prior expressions of intent or understanding with respect to the
transactions herein and therein contemplated.
          8.2 No Waiver; Cumulative Rights. The failure or delay of the Lender
to require performance by the Borrower of any provision of this Credit Agreement
shall not operate as a waiver thereof, nor shall it affect the Lender’ rights to
require performance of such provision at any time thereafter, nor shall it
affect or impair any of the remedies, powers or rights of the Lender with
respect to any other or subsequent failure, delay or default. Each and every
right granted to the Lender hereunder or under any other Loan Document or in
connection herewith or therewith shall be cumulative and may be exercised at any
time.
          8.3 Assignment; Binding Effect.
               (a) Successors and Assigns. The provisions of this Credit
Agreement shall be binding upon and inure to the benefit of each of the parties
hereto and its successors and assigns permitted hereby, except that (i) the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Lender (and any attempted
assignment or transfer by the Borrower without such consent shall be null and
void), it being understood that mergers, consolidations and other corporate
changes permitted by Section 4.1 of this Credit Agreement shall not be deemed to
be assignments for purposes of this sentence, and (ii) (1) the Lender may assign
to one or more assignees (each, an “Assignee”) all or a portion of its rights
and obligations under this Credit Agreement with notice to the Borrower or
(2) the Lender may at any time, with notice to the Borrower, sell participations
to any Person; provided,

37



--------------------------------------------------------------------------------



 



that if no Default or Event of Default shall have occurred and be continuing,
the prior written consent of the Borrower (which shall not be unreasonably
withheld) shall be required.
               (b) The Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Credit Agreement to
secure obligations of the Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release the Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for the Lender
as a party hereto.
          8.4 GOVERNING LAW; JURY TRIAL. THIS CREDIT AGREEMENT SHALL BE GOVERNED
BY AND INTERPRETED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK WITHOUT
REGARD TO THE PRINCIPLES OF CONFLICTS OF LAWS THEREOF. THE BORROWER HEREBY
WAIVES ANY RIGHT IT MAY HAVE TO A JURY TRIAL IN CONNECTION WITH ANY ACTION
RELATED TO THIS CREDIT AGREEMENT, ANY NOTE EXECUTED PURSUANT HERETO OR ANY OTHER
LOAN DOCUMENT.
          8.5 Submission to Jurisdiction.
               (a) The Borrower hereby irrevocably agrees that any legal action
or proceedings against it with respect to this Credit Agreement, any Note or any
other Loan Document may be brought in any court of the State of New York or any
Federal Court of the United States of America located in the City or State of
New York, or both, as the Lender may elect, and by execution and delivery of
this Credit Agreement the Borrower hereby submits to and accepts with regard to
any such action or proceeding service of process by the mailing of copies
thereof by registered or certified airmail, postage prepaid, to the Borrower at
its address set forth in Section 8.6 hereof.
               (b) The Borrower hereby irrevocably waives any objection which it
may now or hereafter have to the laying of the venue of any suit, action or
proceeding arising out of or relating to this Credit Agreement, any Note or any
other Loan Document in the State of New York and hereby further irrevocably
waives any claim that the State of New York is not a convenient forum for any
such suit, action or proceeding.
               (c) To the extent that the Borrower has or hereafter may acquire
any immunity from jurisdiction of any court or from any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution, execution or otherwise) with respect to itself or its property, the
Borrower hereby irrevocably waives such immunity in respect of its obligations
under this Credit Agreement and any other Loan Document to which it is a party.
          8.6 Notices. Any notice hereunder shall be in writing and shall be
personally delivered, transmitted by postage prepaid registered or certified
mail or by overnight mail, or transmitted by telephonic facsimile (“FAX”) and
electronic mail (“EMAIL”)to the parties as follows:

38



--------------------------------------------------------------------------------



 



          To the Borrower:
THE TALBOTS, INC.
175 Beal Street
Hingham, Massachusetts 02043
Telephone: (781) 749-7600
FAX: (781) 749-0865
EMAIL:
Attention: Michael Scarpa, CFO
          with a copy (which shall not constitute notice) to:
THE TALBOTS, INC.
211 South Ridge Street
Suite 100
Rye Brook, NY 10573
Attn: Richard T. O’Connell, Jr., Executive Vice President and General
Counsel
          To the Lender:
AEON CO., LTD.
5-1, 1-chome, Nakase
Mihama-ku, Chiba-shi
Chiba, 261-8515 Japan
Telephone: +81-043-212-6089
FAX: +81-043-212-6813
EMAIL: h_wakabaya@aeon.biz
Attention: International Division
All notices and other communications shall be deemed to have been duly given on
(i) the date of receipt if delivered personally, (ii) the date five (5) days
after posting if transmitted by registered or certified mail, (iii) on the
Business Day after having been sent if transmitted by overnight mail with a
reputable courier, or (iv) the date of transmission if transmitted by FAX and
receipt is confirmed.
          8.7 Amendments, Etc. No amendment or waiver of any provision of this
Credit Agreement and the other Loan Documents, and no consent to any departure
by the Borrower therefrom, shall in any event be effective unless the same shall
be in writing and signed by the Lender and, in the case of an amendment, the
Borrower, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which it was given.
Notwithstanding the foregoing, the terms hereof may only be amended in
accordance with the provisions of the Subordination Agreement.
          8.8 Usury . Anything in this Credit Agreement to the contrary
notwithstanding, the obligation of the Borrower to pay interest on the Term Loan
and any Notes or any other amount due and owing hereunder or under any other
Loan Document shall be subject to the

39



--------------------------------------------------------------------------------



 



limitation that no payment of such interest shall be required to the extent that
receipt of such payment would be contrary to applicable usury laws.
          8.9 Counterparts; Facsimile Signature. This Credit Agreement may be
signed in any number of counterparts. Either a single counterpart or a set of
counterparts when signed by all the parties hereto shall constitute a full and
original agreement for all purposes. Delivery of any executed signature page
hereof or of any amendment, waiver or consent to this Credit Agreement by
facsimile transmission shall be as effective as delivery of a manually executed
counterpart thereof.
          8.10 Severability. Any provision of this Credit Agreement or any other
Loan Document that is prohibited or unenforceable in any jurisdiction shall, as
to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining portions hereof or thereof
or affecting the validity or enforceability of such provision in any other
jurisdiction.
          8.11 No Party Deemed Drafter. The Borrower and the Lender agree that
no party hereto shall be deemed to be the drafter of this Credit Agreement.
          8.12 USA Patriot Act Notification. The following notification is
provided to the Borrower pursuant to Section 326 of the USA Patriot Act:
     IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help
the government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify and record
information that identifies each person or entity that opens an account,
including any deposit account, treasury management account, loan, other
extension of credit or other financial services product. WHAT THIS MEANS FOR THE
BORROWER: When the Borrower opens an account, the Lender will ask the Borrower
for certain information, including, without limitation, the Borrower’s name, tax
identification number, business address and other information that will allow
the Lender to identify the Borrower. The Lender may also seek to see the
Borrower’s legal organizational documents or other identifying documents, among
other things. The Borrower agrees to cooperate with the Lender and provide true,
accurate complete information to the Lender in response to any such request.
[SIGNATURE PAGE FOLLOWS.]

40



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to
be executed by their duly authorized representatives as of the date first
written above.

            THE TALBOTS, INC.
      By:           Name:           Title:                   Signed in:

      AEON CO., LTD.
      By:           Name:           Title:                   Signed in:

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
NOTE

US$200,000,000.00   February                     , 2009

     FOR VALUE RECEIVED, The Talbots Inc. (the “Borrower”) unconditionally
promises to pay to the order of Aeon Co., Ltd. a corporation organized under the
laws of Japan (the “Lender”), to the Lender’s Account specified in the Credit
Agreement described below, the principal sum of Two Hundred Million Dollars
($200,000,000.00) or such lesser amount as may be outstanding from time to time
hereunder and to pay interest thereon at such rates and according to such
methods of calculation as are provided pursuant to the Term Loan Facility
Agreement, dated as of February 25, 2009, by and among the Borrower and the
Lender (as the same may be amended, supplemented, or otherwise modified from
time to time, the “Credit Agreement”). The Borrower hereby authorizes the Lender
to enter on the schedule attached hereto the dates, amounts, denomination,
maturities, interest rates and interest periods applicable to each borrowing and
absent manifest error such notations shall be binding and conclusive upon the
Borrower; provided, however, that failure by the Lender to make any notation on
such schedule or any error in such notations shall in no way affect the
Borrower’s obligation to repay outstanding amounts on this Note.
     The outstanding principal of this Note and any accrued interest thereon
shall be repaid as set forth in the Credit Agreement, with final payment on the
Maturity Date (as defined in the Credit Agreement).
     All payments of principal and interest on this Note shall be payable in
lawful money of the United States of America in immediately available funds
without set-off, defense or counterclaim.
     This Note is issued pursuant to the terms of the Credit Agreement and is
subject to the terms and conditions and entitled to the benefits therein
provided. Upon the occurrence of an Event of Default (as defined in the Credit
Agreement), the principal of and the accrued interest on this Note may become
due and payable in the manner and with the same effect as provided in the Credit
Agreement, without presentment, demand, protest or notice of any kind unless
otherwise expressly required therein.
     Failure or delay of the holder of this Note to enforce any provision of
this Note shall not be deemed a waiver of any such provision, nor shall the
holder of this Note be estopped from enforcing any such provision at a later
time. Any waiver of any provision hereof must be in writing. This Note shall be
governed by and interpreted in accordance with the laws of the State of New York
without regard to the conflict of law provisions thereof.

            THE TALBOTS, INC.
      By:           Name:           Title:        

A-1



--------------------------------------------------------------------------------



 



SCHEDULE

                                          Unpaid         Date of   Amount      
Amount   Principal       Notation Loan   of Loan   Interest   Paid/Prepaid  
Balance   Maturity Date   Made By
 
                       

A-2



--------------------------------------------------------------------------------



 



EXHIBIT B
OFFICER’S CERTIFICATE
     I,                     , the                      of [The Talbots, Inc., a
Delaware corporation (the “Borrower”)][                    , a
                     corporation (“Guarantor”)], do hereby certify that:

1.   [The Borrower has full corporate power and authority to execute, enter into
and deliver the Term Loan Facility Agreement, dated as of February ___, 2009, by
and among the Borrower and Aeon Co., Ltd., a corporation organized under the
laws of Japan (the “Lender”) (the “Credit Agreement”; terms defined in the
Credit Agreement shall have the same meaning in this certificate), together with
each Note and each other Loan Document to which it is a party.][The Guarantor
has full corporate power and authority to execute, enter into and deliver the
Guaranty, dated as of February ___, 2009, pursuant to the Term Loan Facility
Agreement, dated as of February ___, 2009, by and among the Borrower and Aeon
Co., Ltd., a corporation organized under the laws of Japan (the “Lender”) (the
“Credit Agreement”; terms defined in the Credit Agreement shall have the same
meaning in this certificate), together with each other Loan Document to which it
is a party.]   2.   All corporate action necessary to authorize the execution,
delivery and performance of the Credit Agreement, each Note and each other Loan
Document to which the [Borrower][Guarantor] is a party has been taken by
resolutions of the Board of Directors of the [Borrower][Guarantor] adopted by
written consent by such Board of Directors and such resolutions have not been
modified or amended in any respect and are in full force and effect on the date
hereof.   3.   Attached hereto as Exhibit A is a true, correct and complete copy
of the [Borrower][Guarantor]’s Certificate of Incorporation, together with all
amendments there to, as in effect on and as of the date hereof.   4.   Attached
hereto as Exhibit B is a true, correct and complete copy of the
[Borrower][Guarantor]’s By-laws, together with all amendments thereto, as in
effect on and as of the date hereof.   5.   Attached hereto as Exhibit C is a
true, correct and complete copy of the resolutions of the Board of Directors of
the [Borrower][Guarantor] (or a committee of the Board of Directors authorized
to approve this transaction) approving and authorizing the execution, delivery
and performance of the Credit Agreement, each Note and each other Loan Document
to which the [Borrower][Guarantor] is a party, which resolutions remain in full
force and effect without modification or amendment on and as of the date hereof.
  6.   All representations and warranties contained in the Credit Agreement are
true and correct in all material respects on and as of the date hereof.   7.  
No Default or Event of Default or any Material Adverse Effect has occurred and
is continuing on and as of the date hereof or would result from the Credit
Agreement

B-1



--------------------------------------------------------------------------------



 



    becoming effective in accordance with its terms, both immediately before and
immediately after giving effect to any Term Loan.   8.   The
[Borrower][Guarantor] has performed in all material respects all agreements and
satisfied in all material respects all conditions, which the Credit Agreement
provides shall be performed by it on or before the date hereof.   9.   The
following persons are, and have been at all times since a date prior to ___ ___,
200___ duly qualified and acting officers of the [Borrower][Guarantor] duly
elected or appointed to the offices set forth opposite the name of such person,
and each such person who, as an officer of the [Borrower][Guarantor], signed the
Credit Agreement, each Note and any other Loan Documents was duly elected or
appointed, qualified and acting as such officer at the time of such signing and
delivery, and the signature of each such person appearing on such documents is
such person’s genuine signature.

         
Name
  Office   Signature
 
       
 
       
 
       
 
       
 
       
 
       

10.   No proceeding for the winding-up, liquidation, dissolution or sale of all
substantially all of the assets of the [Borrower][Guarantor] is pending or
contemplated.

          IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal
of the [Borrower][Guarantor].

     
Dated:                       , 2009
  [                    ]  
 
  By:
 
 
 

I,                     , the                       of [The Talbots, Inc. (the
“Borrower”)][                     (the “Guarantor”)] hereby certify that I am
the duly elected, qualified and acting                      of the
[Borrower][Guarantor] and that                      is the duly elected,
qualified and acting                      of the [Borrower][Guarantor] and such
person’s signature above is the true and genuine signature of such person.
                    

B-2



--------------------------------------------------------------------------------



 



Exhibit C
GUARANTY AGREEMENT
     GUARANTY AGREEMENT, dated February ___, 2009 (this “Guaranty”), made by
each of the domestic Subsidiaries of The Talbots, Inc., a corporation duly
organized and validly existing under the laws of the State of Delaware (the
“Borrower”) that are signatories hereto (together with any other entity that may
become a party hereto as provided herein, the “Guarantors” and each, a
“Guarantor”), in favor of Aeon Co., Ltd., a corporation organized and existing
under the laws of Japan (the “Lender”).
W I T N E S S E T H :
          WHEREAS, pursuant to that certain Credit Agreement (as the same may be
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), dated as of February ___, 2009, between the Borrower and the
Lender, the Lender has agreed to extend a term loan (the “Term Loan”) to the
Borrower in an aggregate principal amount equal to the Term Loan Commitment (as
defined in the Credit Agreement) subject to the terms and conditions set forth
therein;
          WHEREAS, in order to induce the Lender to extend the credit to the
Borrower, each Guarantor will execute and deliver this Guaranty pursuant to
which such Guarantor will guaranty, among other things, payment of all of the
Obligations under the Credit Agreement and the other Loan Documents (as defined
in the Credit Agreement);
          WHEREAS, the Borrower, each Guarantor and the other direct and
indirect Subsidiaries of the Borrower are mutually dependent on each other in
the conduct of their respective businesses as an integrated operation, with the
credit needed from time to time by the Guarantors and such other Subsidiaries
often being provided through financing obtained by the Borrower and the
Borrower’s ability to obtain such financing being dependent on the successful
operations of the Guarantors and such other Subsidiaries; and
          WHEREAS, each Guarantor has determined that its execution, delivery
and performance of this Guaranty directly benefit, and are within the
organizational purposes and in the best interests of, such Guarantor.
          NOW, THEREFORE, in consideration of the premises and the agreements
herein and in order to induce the Lender to enter into the Credit Agreement and
to make the Term Loan to the Borrower provided for in the Credit Agreement, each
Guarantor, jointly and severally with the other Guarantors, hereby agrees with
the Lender as follows:
     SECTION 1. Definitions. (a) Reference is hereby made to the Credit
Agreement for a statement of the terms thereof. All terms used in this Guaranty
which are defined therein and not otherwise defined herein shall have the same
meanings herein as set forth therein.

C-1



--------------------------------------------------------------------------------



 



               (b) The words “hereof,” “herein” and “hereunder” and words of
similar import when used in this Guaranty shall refer to this Guaranty as a
whole and not to any particular provision of this Guaranty, and section and
paragraph references are to this Guaranty unless otherwise specified.
               (c) The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.
     SECTION 2. Guaranty. Each Guarantor, jointly and severally, hereby
(i) irrevocably, absolutely and unconditionally guarantees the prompt payment by
the Borrower, as and when due and payable (whether by scheduled maturity,
required prepayment, acceleration, demand or otherwise), of all amounts now or
hereafter owing in respect of the Notes, the Credit Agreement and the other Loan
Documents, whether for principal, interest (including interest accruing on or
after the filing of any petition in bankruptcy or for reorganization relating to
the Borrower), reimbursement of drawings, cash collateral for letters of credit,
premiums, indemnities, fees, expenses or otherwise, and whether accruing before
or subsequent to the filing of a petition initiating a bankruptcy,
reorganization, liquidation or similar proceeding affecting the Borrower
(notwithstanding the operation of the automatic stay under Section 362(a) of the
U.S. Bankruptcy Code), and the due performance and observance by the Borrower of
its other obligations now or hereafter existing in respect of the Loan
Documents; and (ii) agrees to pay any and all expenses (including legal fees,
costs and expenses) incurred by the Lender in enforcing its rights under this
Guaranty (the foregoing obligations described in clauses (i) and (ii) above are
hereinafter referred to as the “Obligations”). Without limiting the generality
of the foregoing, the Guarantors’ liability shall extend to all amounts that
constitute part of the Obligations and would be owed by the Borrower under the
Credit Agreement or the other Loan Documents but for the fact that such document
is unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving the Borrower.
     SECTION 3. Guarantors’ Obligations Unconditional.
     (a) Each Guarantor hereby, jointly and severally, guarantees that the
Obligations will be paid strictly in accordance with the terms of the Loan
Documents to which the Borrower is a party, regardless of any law, regulation or
order now or hereafter in effect in any jurisdiction affecting any of such terms
or the rights of the Lender with respect thereto. Each Guarantor agrees that
this Guaranty constitutes a guaranty of payment when due and not of collection
and waives any right to require that any resort be made by the Lender to any
collateral. The joint and several liability of the Guarantors hereunder shall be
absolute, unconditional and irrevocable irrespective of: (i) any lack of
validity or enforceability of any Loan Document or any agreement or instrument
relating thereto; (ii) any change in the time, manner or place of payment of, or
in any other term in respect of, all or any of the Obligations, or any other
amendment or waiver of or consent to any departure from any Loan Document
(including, without limitation, any increase in the obligations of the Borrower
resulting from the extension of additional credit to the Borrower or otherwise);
(iii) any exchange or release of, or non-perfection of any Lien on or security
interest in, any collateral, or any release or amendment or waiver of or consent
to any departure from any other guaranty, for all or any of the Obligations;
(iv) the existence of any claim, set off, defense or other right that the
Guarantors may have at any time against any Person,

C-2



--------------------------------------------------------------------------------



 



including, without limitation, the Lender; or (v) any other circumstance which
might otherwise constitute a defense available to, or a discharge of, the
Borrower or any other Guarantor in respect of the Obligations or any Guarantor
in respect hereof, other than payment thereof in full.
     (b) This Guaranty (i) is a continuing guaranty and shall remain in full
force and effect until the satisfaction in full of the Obligations and the
payment of the other expenses to be paid by the Guarantors pursuant hereto; and
(ii) shall continue to be effective or shall be reinstated, as the case may be,
if at any time any payment of any of the Obligations is rescinded or must
otherwise be returned by the Lender upon the insolvency, bankruptcy or
reorganization of the Borrower or otherwise, all as though such payment had not
been made.
     SECTION 4. Waivers. Each Guarantor hereby waives (i) promptness and
diligence; (ii) notice of acceptance and notice of the incurrence of any
Obligation by the Borrower; (iii) notice of any actions taken by the Lender or
the Borrower or any other party under any Loan Document or any other agreement
or instrument relating thereto; (iv) all other notices, demands and protests,
and all other formalities of every kind in connection with the enforcement of
the Obligations or of the obligations of any Guarantor hereunder, the omission
of or delay in which, but for the provisions of this Section 4, might constitute
grounds for relieving such Guarantor of its obligations hereunder; (v) any right
to compel or direct the Lender to seek payment or recovery of any amounts owed
under this Guaranty from any one particular fund or source; and (vi) any
requirement that the Lender protect, secure, perfect or insure any security
interest or lien or any property subject thereto or exhaust any right or take
any action against the Borrower or any other Person or any collateral. Each
Guarantor agrees that the Lender shall have no obligation to marshall any assets
in favor of any Guarantor or against or in payment of any or all of the
Obligations.
     SECTION 5. Subrogation. No Guarantor will exercise any rights which it may
acquire by way of subrogation hereunder, by any payment made by it hereunder or
otherwise, until such date on which all of the Obligations and all other
expenses to be paid by the Guarantors pursuant hereto shall have been satisfied
in full. If any amount shall be paid to any Guarantor on account of such
subrogation rights at any time when all of the Obligations and all such other
expenses shall not have been paid in full, such amount shall be held in trust
for the benefit of the Lender, shall be segregated from the other funds of such
Guarantor and shall forthwith be paid over to the Lender to be applied in whole
or in part by the Lender against the Obligations, whether matured or unmatured,
in accordance with the terms of the Credit Agreement. If (i) any Guarantor shall
make payment to the Lender of all or any portion of the Obligations and (ii) all
of the Obligations shall be paid in full, the Lender will, at such Guarantor’s
request, execute and deliver to such Guarantor (without recourse, representation
or warranty) appropriate documents necessary to evidence the transfer by
subrogation to such Guarantor of an interest in the Obligations resulting from
such payment by such Guarantor, such subrogation to be fully subject and
subordinate, however, to the collection by the Lender of all other amounts due
to the Lenders by the Borrower and each other party under the Credit Agreement
and the other Loan Documents.
     SECTION 6. Representations and Warranties; Covenants and other Obligations.
Each Guarantor hereby, jointly and severally, affirms the representations and
warranties made by the Borrower under the Credit Agreement, and agrees, jointly
and severally, that it shall not fail to

C-3



--------------------------------------------------------------------------------



 



perform or observe any of the covenants, commitments or other obligations of the
Borrower and its Subsidiaries contained in the Credit Agreement.
     SECTION 7. Right of Set-off. Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified in Section 6.2 of the Credit Agreement to
authorize the Lender to declare the Term Loan due and payable, the Lender may,
and is hereby authorized to, at any time and from time to time, without notice
to the Guarantors (any such notice being expressly waived by the Guarantors) and
to the fullest extent permitted by law, set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other Indebtedness at any time owing by the Lender to or for the credit or the
account of any Guarantor against any and all obligations of the Guarantors now
or hereafter existing under this Guaranty, irrespective of whether or not the
Lender shall have made any demand under this Guaranty and although such
obligations may be contingent or unmatured. The Lender agrees promptly to notify
the applicable Guarantor after any such set-off and application made by the
Lender, provided that the failure to give such notice shall not affect the
validity of such set-off and application. The rights of the Lender under this
Section 7 are in addition to other rights and remedies (including, without
limitation, other rights of set-off) which the Lender may have.
     SECTION 8. Notices, Etc. All notices and other communications provided for
hereunder shall be delivered or transmitted in the manner set forth in
Section 8.6 of the Credit Agreement, if to a Guarantor, to the Borrower at the
Borrower’s address set forth in Section 8.6 of the Credit Agreement; and if to
the Lender, to it at its set forth in Section 8.6 of the Credit Agreement.
     SECTION 9. Additional Costs and Expenses; Indemnity; Taxes. Sections 7.1
and 7.2 of the Credit Agreement are hereby incorporated, mutatis mutandis, by
reference as if such sections were set forth herein, and each of the Guarantors
agrees to observe and perform each of the terms and conditions set forth in
Sections 7.1 and 7.2 of the Credit Agreement to the same extent as the Borrower
would be required to do so.
     SECTION 10. Judgment. The specification under this Guaranty of Dollars and
payment in New York City is of the essence. If, for the purposes of obtaining or
enforcing judgment in any court, it is necessary to convert a sum due hereunder
in Dollars into another currency (the “Other Currency”), the rate of exchange
used shall be that at which the Lender could, in accordance with normal banking
procedures, purchase Dollars with the Other Currency on the business day
preceding that on which final judgment is given. The obligation of the
Guarantors in respect of any such sum due from it to the Lender hereunder shall,
notwithstanding any judgment in such Other Currency, be discharged only to the
extent that, on the business day immediately following the date on which the
Lender receives any sum adjudged to be so due in the Other Currency, the Lender
may, in accordance with normal procedures, purchase Dollars with the Other
Currency. If the Dollars so purchased are less than the sum originally due to
the Lender in Dollars, the Guarantors agree, as a separate obligation and
notwithstanding any such judgment, to indemnify the Lender against such loss,
and if the Dollars so purchased exceed the sum originally due to the Lender in
Dollars, the Lender agree to remit to the Guarantors such excess.

C-4



--------------------------------------------------------------------------------



 



     SECTION 11. Governing Law; Consent to Jurisdiction; Waiver of Immunities;
Waiver of Jury.
     (a) THIS GUARANTY SHALL BE GOVERNED BY AND INTERPRETED IN ACCORDANCE WITH
THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS
OF LAWS THEREOF. EACH GUARANTOR HEREBY WAIVES ANY RIGHT IT MAY HAVE TO A JURY
TRIAL IN CONNECTION WITH ANY ACTION RELATED TO THIS GUARANTY OR ANY OTHER LOAN
DOCUMENT.
     (b) Each Guarantor hereby irrevocably agrees that any legal action or
proceedings against such Guarantor with respect to this Guaranty or any other
Loan Document may be brought in (and each Guarantor hereby submits to the
jurisdiction of) any court of the State of New York or any Federal Court of the
United States of America located in the City or State of New York, or both, as
the Lender may elect, and by execution and delivery of this Guaranty, each
Guarantor hereby submits to and accepts with regard to any such action or
proceeding service of process by the mailing of copies thereof by registered or
certified airmail, postage prepaid, to such Guarantor at its address set forth
in Section 8 hereof. Each Guarantor agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
     (c) Nothing in this Section 11 shall affect the right of the Lender to
serve legal process in any other manner permitted by law or affect the right of
the Lender to bring any action or proceeding against any Guarantor or its
property in the courts of any other jurisdictions.
     (d) Each Guarantor hereby irrevocably waives any objection which it may now
or hereafter have to the laying of the venue of any suit, action or proceeding
arising out of or relating to this Guaranty or any other Loan Document in the
State of New York and hereby further irrevocably waives any claim that the State
of New York is not a convenient forum for any such suit, action or proceeding.
     (e) To the extent that any Guarantor has or hereafter may acquire any
immunity from jurisdiction of any court or from any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution, execution or otherwise) with respect to itself or its property, such
Guarantor hereby irrevocably waives such immunity in respect of its obligations
under this Guaranty and any other Loan Document to which it is a party.
     SECTION 12. Miscellaneous.
     (a) Each Guarantor will make each payment hereunder in lawful money of the
United States of America and in immediately available funds to the Lender at its
address specified in Section 8 hereof or, to the Lender’s Account or to such
other account in New York City as the Lender may from time to time designate by
notice to the Guarantors.
     (b) No amendment or waiver of any provision of this Guaranty, and no
consent to any departure by any Guarantor therefrom, shall in any event be
effective unless the same shall be in

C-5



--------------------------------------------------------------------------------



 



writing and signed by the Lender, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.
     (c) No failure on the part of the Lender to exercise, and no delay in
exercising, any right hereunder or under any other Loan Document shall operate
as a waiver thereof, nor shall any single or partial exercise of any right
preclude any other or further exercise thereof or the exercise of any other
right. The rights and remedies of the Lender provided herein and in the other
Loan Documents are cumulative and are in addition to, and not exclusive of, any
rights or remedies provided by law. The rights of the Lender under any Loan
Document against any party thereto are not conditional or contingent on any
attempt by the Lender to exercise any of its rights under any other Loan
Document against such party or against any other Person.
     (d) Any provision of this Guaranty which is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining portions
hereof or thereof or affecting the validity or enforceability of such provision
in any other jurisdiction.
     (e) This Guaranty shall (i) be binding on each Guarantor and its successors
and assigns, and (ii) inure, together with all rights and remedies of the Lender
hereunder, to the benefit of the Lender and their respective successors,
transferees and assigns. Without limiting the generality of clause (ii) of the
immediately preceding sentence, the Lender may assign or otherwise transfer the
Term Loan, and the Lender may assign or otherwise transfer its rights under any
other Loan Document, to any other Person, in accordance with the terms of the
Credit Agreement. None of the rights or obligations of the Guarantors hereunder
may be assigned or otherwise transferred without the prior written consent of
the Lender.
     (f) Pursuant to Section 4.1(z) of the Credit Agreement, each Domestic
Subsidiary that was not in existence on the date of the Credit Agreement is
required to enter in this Agreement as a party upon becoming a Domestic
Subsidiary. Upon execution and delivery by the Lender and a Domestic Subsidiary
of a Guaranty Agreement Supplement substantially in the form of Annex I hereto,
such Domestic Subsidiary shall become a party hereunder with the same force and
effect as if originally named as a party herein. The execution and delivery of
any such instrument shall not require the consent of any other party hereunder.
The rights and obligations of each party hereunder shall remain in full force
and effect notwithstanding the addition of any new party as a party to this
Agreement.
     (g) This Guaranty may be signed in any number of counterparts. Either a
single counterpart or a set of counterparts when signed by all the parties
hereto shall constitute a full and original agreement for all purposes. Delivery
of any executed signature page hereof or of any amendment, waiver or consent to
this Guaranty by facsimile transmission shall be as effective as delivery of a
manually executed counterpart thereof.
     (h) Any provision of this Guaranty or any other Loan Document that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining portions hereof or thereof or affecting the validity
or enforceability of such provision in any other jurisdiction.

C-6



--------------------------------------------------------------------------------



 



     (i) The Guarantors and the Lender agree that no party hereto shall be
deemed to be the drafter of this Guaranty.
[signature pages follow]

C-7



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be
executed by an officer thereunto duly authorized, as of the date first above
written.

            AEON CO., LTD.
      By:           Name:           Title:           TALBOTS CLASSICS, INC.
      By:           Name:           Title:           THE TALBOTS GROUP, LIMITED
PARTNERSHIP
      By:   The Talbots, Inc., its sole general partner             By:        
  Name:           Title:           TALBOTS IMPORT, LLC
      By:           Name:           Title:      

C-8



--------------------------------------------------------------------------------



 



         

            TALBOTS INTERNATIONAL RETAILING LIMITED, INC.
      By:           Name:           Title:           TALBOTS CLASSICS FINANCE
COMPANY, INC.
      By:           Name:           Title:           TALBOTS (U.K.) RETAILING
LIMITED
      By:           Name:           Title:           TALBOTS (CANADA), INC.
      By:           Name:           Title:      

C-9



--------------------------------------------------------------------------------



 



         

Annex I
SUPPLEMENT TO GUARANTY AGREEMENT
     SUPPLEMENT NO. ___ dated as of                     , ___ 20___(this
“Supplement”), to the Guaranty Agreement (as amended, restated, supplemented or
otherwise modified from time to time, the “Guaranty”), dated as of February ___,
2009, among the Guarantors (as defined in the Guaranty) party thereto and the
Lender (defined below).

  A.   Reference is made to the Credit Agreement (as the same may be amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
dated as of February ___, 2009, between THE TALBOTS, INC., a corporation duly
organized and validly existing under the laws of the State of Delaware (the
“Borrower”) and AEON CO., LTD., a corporation organized and existing under the
laws of Japan (the “Lender”).     B.   Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement or if not defined therein, in the Guaranty.     C.   The
Guarantors have entered into the Guaranty in order to induce the Lenders to make
Term Loan.                     , a                      (the “New Subsidiary”)
is executing this Supplement in accordance with the requirements of the Credit
Agreement to become a Guarantor and party under the Guaranty as consideration
for the premises hereof, the Term Loan previously made and for other good and
valuable consideration the receipt and sufficiency of which are hereby
acknowledged. Section 12(f) of the Guaranty provides that additional
Subsidiaries of the Borrower may become parties under the Guaranty by execution
and delivery of an instrument in the form of this Supplement.

     Accordingly, the Lender and the New Subsidiary agree as follows:
     SECTION 1. In accordance with Section 4.1(z) of the Credit Agreement and
Section 12(f) of the Guaranty, the New Subsidiary by its signature below becomes
a party to the Guaranty and accordingly, becomes a Guarantor with the same force
and effect as if originally named therein as a party and the New Subsidiary
hereby (a) agrees to all the terms and provisions of the Guaranty applicable to
it as a party and Guarantor thereunder and (b) represents and warrants that the
representations and warranties made by it as a Guarantor thereunder are true and
correct on and as of the date hereof. The Guaranty is hereby incorporated herein
by reference.
     SECTION 2. The New Subsidiary represents and warrants to the Lender that
this Supplement has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms.

C-10



--------------------------------------------------------------------------------



 



     SECTION 3. This Supplement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Supplement shall become effective when the Lender shall
have received a counterpart of this Supplement that bears the signature of the
New Subsidiary and the Lender has executed a counterpart hereof. Delivery of an
executed signature page to this Supplement by facsimile transmission shall be as
effective as delivery of a manually signed counterpart of this Supplement.
     SECTION 4. Except as expressly supplemented hereby, the Guaranty shall
remain in full force and effect.
     SECTION 5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
     SECTION 6. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guaranty shall not in any way be affected or impaired thereby
(it being understood that the invalidity of a particular provision in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction). The parties hereto shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.
     SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 8 of the Guaranty.
     SECTION 8. The New Subsidiary agrees to reimburse the Lender for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable fees, other charges and disbursements of counsel for the Lender.
[signature page follows]

C-11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the New Subsidiary and the Lender have duly executed
this Supplement to the Guaranty as of the day and year first above written.

            [NAME OF NEW SUBSIDIARY],           By:           Name:          
Title:           AEON CO., LTD.
      By:           Name:           Title:        

C-12



--------------------------------------------------------------------------------



 



Schedule 1(a)
Initial Guarantors

      Guarantor   Jurisdiction
Talbots Classics, Inc.
  Massachusetts
The Talbots Group, Limited Partnership
  Massachusetts
Talbots Import, LLC
  Delaware
Talbots International Retailing Limited, Inc.
  Delaware
Talbots Classics Finance Company, Inc.
  Delaware
Talbots (U.K.) Retailing Limited
  Delaware
Talbots (Canada), Inc.
  Delaware

 



--------------------------------------------------------------------------------



 



Schedule 3.1
Borrower Subsidiaries

      Subsidiary   Jurisdiction
Talbots Classics, Inc.
  Massachusetts
The Talbots Group, Limited Partnership
  Massachusetts
J. Jill, GP
  Massachusetts
J. Jill LLC
  New Hampshire
Talbots Import, LLC
  Delaware
Birch Pond Realty Corporation
  Delaware
Talbots International Retailing Limited, Inc.
  Delaware
Talbots Classics Finance Company, Inc.
  Delaware
Talbots Classics National Bank
  Rhode Island
Talbots (U.K.) Retailing Limited
  Delaware
Talbots Charitable Foundation, Inc.
  Delaware
Talbots (Canada), Inc.
  Delaware
Talbots (Canada) Corporation
  Nova Scotia, Canada

 



--------------------------------------------------------------------------------



 



Schedule 4.1(s)
Existing Indebtedness

 



--------------------------------------------------------------------------------



 



Schedule 4.1(r)
Existing Liens

 



--------------------------------------------------------------------------------



 



Schedule 4.1(u)
Existing Investments

 